Exhibit 10.3

EXECUTION VERSION

 

--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

dated as of

October 1, 2007,

among

BASELINE OIL & GAS CORP.,

as the Company,

WELLS FARGO FOOTHILLS, INC.,

as First Priority Agent,

and

THE BANK OF NEW YORK,

as Second Priority Agent

and

THE BANK OF NEW YORK,

as Third Priority Agent

THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN (A) THE INDENTURE, DATED AS
OF OCTOBER 1, 2007, BETWEEN BASELINE OIL & GAS CORP. AND THE BANK OF NEW YORK,
AS TRUSTEE AND COLLATERAL AGENT, (B) THE INDENTURE, DATED AS OF OCTOBER 1, 2007,
BETWEEN BASELINE OIL & GAS CORP. AND THE BANK OF NEW YORK, AS TRUSTEE AND
COLLATERAL AGENT, (C) THE CREDIT AGREEMENT, DATED AS OF OCTOBER 1, 2007, AS
AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, AMONG OIL & GAS
CORP., THE LENDERS FROM TIME TO TIME PARTY THERETO AND WELLS FARGO FOOTHILLS,
INC., AS AGENT, (D) THE OTHER LOAN DOCUMENTS REFERRED TO IN SUCH CREDIT
AGREEMENT, AND (E) THE OTHER COLLATERAL AGREEMENTS REFERRED TO IN SUCH
INDENTURE.

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE I    DEFINITIONS   

SECTION 1.01. Certain Defined Terms

   2

SECTION 1.02. Other Defined Terms

   2

SECTION 1.03. Terms Generally

   12 ARTICLE II    LIEN PRIORITIES   

SECTION 2.01. Relative Priorities

   12

SECTION 2.02. Prohibition on Contesting Liens

   14

SECTION 2.03. No New Liens

   14

SECTION 2.04. Similar Collateral

   15 ARTICLE III    ENFORCEMENT OF RIGHTS; MATTERS RELATING TO COLLATERAL   

SECTION 3.01. Exercise of Rights and Remedies

   15

SECTION 3.02. No Interference

   22

SECTION 3.03. Rights as Unsecured Creditors

   28

SECTION 3.04.(i) Automatic Release of Second Priority Liens and Third Priority
Liens

   29

SECTION 3.05. Automatic Release of First Priority Liens

   30

SECTION 3.06. Insurance and Condemnation Awards

   31

SECTION 3.07. Notification of Release of Collateral

   32

SECTION 3.08. Automatic Release of Liens with respect to Excess Claims.

   32 ARTICLE IV    PAYMENTS   

SECTION 4.01. Application of Proceeds

   33

SECTION 4.02. Payment Over

   33

SECTION 4.03. Certain Agreements with Respect to Unenforceable Liens

   35 ARTICLE V    BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS   
ARTICLE VI    INSOLVENCY OR LIQUIDATION PROCEEDINGS   



--------------------------------------------------------------------------------

SECTION 6.01. Finance and Sale Matters

   38

SECTION 6.02. Relief from the Automatic Stay

   42

SECTION 6.03. Reorganization Securities

   42

SECTION 6.04. Post-Petition Interest

   42

SECTION 6.05. Certain Waivers by the Second Priority Secured Parties and the
Third Priority Secured Parties

   43

SECTION 6.06. Certain Voting Matters

   44 ARTICLE VII    OTHER AGREEMENTS   

SECTION 7.01. Matters Relating to Debt Documents

   44

SECTION 7.02. Effect of Refinancing of Indebtedness under First Priority Debt
Documents

   44

SECTION 7.03. No Waiver by First Priority Secured Parties

   45

SECTION 7.04. Reinstatement

   45

SECTION 7.05. Authorization of Collateral Agents

   46

SECTION 7.06. Further Assurances

   46 ARTICLE VIII    REPRESENTATIONS AND WARRANTIES   

SECTION 8.01. Representations and Warranties of Each Party

   47

SECTION 8.02. Representations and Warranties of Each Collateral Agent

   47 ARTICLE IX    NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE   

SECTION 9.01. No Reliance; Information

   47

SECTION 9.02. No Warranties or Liability

   48

SECTION 9.03. Obligations Absolute

   49 ARTICLE X    MISCELLANEOUS   

SECTION 10.01. Notices

   50

SECTION 10.02. Conflicts

   51

SECTION 10.03. Effectiveness; Survival; Termination

   51

SECTION 10.04. Severability

   52

SECTION 10.05. Amendments; Waivers

   52

SECTION 10.06. Postponement of Subrogation

   52

SECTION 10.07. Applicable Law; Jurisdiction; Consent to Service of Process

   53

SECTION 10.08. Waiver of Jury Trial

   53

SECTION 10.09. Parties in Interest

   54

 

ii



--------------------------------------------------------------------------------

SECTION 10.10. Specific Performance

   54

SECTION 10.11. Headings

   54

SECTION 10.12. Counterparts

   54

SECTION 10.13. Provisions Solely to Define Relative Rights

   54

 

iii



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT dated as of October 1, 2007 (this “Agreement”), among
BASELINE OIL & GAS CORP., a Nevada corporation (the “Company”), WELLS FARGO
FOOTHILLS, INC., as agent for the First Priority Secured Parties (as defined
below) (in such capacity, the “First Priority Agent”), THE BANK OF NEW YORK, as
trustee and collateral agent for the Second Priority Secured Parties (as defined
below) (in such capacity, the “Second Priority Agent”), and THE BANK OF NEW
YORK, as trustee and collateral agent for the Third Priority Secured Parties (as
defined below) (in such capacity, the “Third Priority Agent”).

PRELIMINARY STATEMENT

Reference is made to (a) the Credit Agreement, dated as of October 1, 2007 (as
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof, the “First Priority Debt Agreement”), among the Company, the
lenders from time to time party thereto (the “First Priority Creditors”) and the
First Priority Agent, (b) the Indenture, dated as of October 1, 2007 (as
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof, the “Second Priority Debt Agreement”), between the Company and
The Bank of New York, as Trustee (in such capacity, the “Second Priority
Trustee”) and as Second Priority Agent, with respect to the Company’s 12.5%
Senior Secured Notes due 2012, (c) the Indenture, dated as of October 1, 2007
(as amended, supplemented or otherwise modified from time to time in accordance
with the terms hereof, the “Third Priority Debt Agreement” and, together with
the First Priority Debt Agreement, and the Second Priority Debt Agreement, the
“Debt Agreements”), between the Company and The Bank of New York, as Trustee (in
such capacity, the “Third Priority Trustee”) and the Third Priority Agent with
respect to the Company’s 14% Senior Subordinated Convertible Secured Notes due
2013, (d) the Security Agreement, dated as of October 1, 2007 (as amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, the “First Priority Security Agreement”), between the Company, and
the First Priority Agent, (e) the Security Agreement, dated as of October 1,
2007 (as amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof, the “Second Priority Security Agreement”),
between the Company, and the Second Priority Agent, (f) the Security Agreement,
dated as of October 1, 2007 (as amended, supplemented or otherwise modified from
time to time in accordance with the terms hereof, the “Third Priority Security
Agreement”), among the Company, and the Third Priority Agent, (g) the other Loan
Documents as defined, and referred to, in the First Priority Debt Agreement,
(h) the other Collateral Agreements as defined, and referred to, in the Second
Priority Debt Agreement, and (i) the other Collateral Agreements as defined, and
referred to, in the Third Priority Debt Agreement.

RECITALS

A. The First Priority Creditors have agreed to make loans and other extensions
of credit to the Company pursuant to the First Priority Debt Agreement on the
condition, among others, that the First Priority Claims (such term and each
other capitalized term used but not defined in the preliminary statement or
these recitals having the meaning given it in Article I) shall be secured by
first priority Liens on, and security interests in, the Collateral.



--------------------------------------------------------------------------------

B. The Second Priority Creditors have agreed to purchase and/or hold the Second
Priority Notes issued by the Company from time to time pursuant to the Second
Priority Debt Agreement on the condition, among others, that the Second Priority
Claims shall be secured by second priority Liens on, and security interests in,
the Collateral.

C. The Third Priority Creditors have agreed to purchase and/or hold the Third
Priority Notes issued by the Company from time to time pursuant to the Third
Priority Debt Agreement on the condition, among others, that the Third Priority
Claims shall be secured by third priority Liens on, and security interests in,
the Collateral.

D. The Debt Agreements require, among other things, that the parties thereto set
forth in this Agreement, among other things, their respective rights,
obligations and remedies with respect to the Collateral.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Certain Defined Terms. Capitalized terms used in this Agreement
and not otherwise defined herein shall, except to the extent the context
otherwise requires, have the meanings set forth in the Second Priority Debt
Agreement (as in effect on the date hereof), the Second Priority Security
Agreement (as in effect on the date hereof), the Third Priority Debt Agreement
(as in effect on the date hereof), or the Third Priority Security Agreement (as
in effect on the date hereof), as applicable.

SECTION 1.02. Other Defined Terms. As used in the Agreement, the following terms
shall have the meanings specified below:

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereinafter in effect, or any successor statute.

“Bankruptcy Law” shall mean the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.

“Base Maximum Principal Amount” means an amount not exceeding $20,000,000.

“Cash Management Obligations” means, with respect to any Person, all
obligations, whether absolute or contingent, of such Person in respect of
overdrafts, returned items and other liabilities owed to any other Person that
arises from treasury, depository, foreign exchange (including without limitation
foreign currency hedging obligations) or cash management services, including
without limitation in connection

 

2



--------------------------------------------------------------------------------

with any automated clearing house transfers of funds, wire transfer services,
controlled disbursement accounts or similar transactions, and all obligations in
connection with any commercial credit cards or stored value cards.

“Collateral” shall mean, collectively, all “Collateral”, as defined in each of
the First Priority Debt Agreement or any other First Priority Debt Document, the
Second Priority Debt Agreement or any other Second Priority Debt Document, and
the Third Priority Debt Agreement or any other Third Priority Debt Document.

“Company” shall have the meaning assigned to such term in the preliminary
statement to this Agreement.

“Controlling Agent” shall mean (a) to the extent that the Discharge of First
Priority Claims has not occurred, the First Priority Agent, (b) to the extent
that the Discharge of First Priority Claims has occurred and the Discharge of
Second Priority Claims has not occurred, the Second Priority Agent, (c) to the
extent that the Discharge of First Priority Claims has occurred, the Discharge
of Second Priority Claims has occurred and the Discharge of Third Priority
Claims has not occurred, the Third Priority Agent and (d) to the extent that the
Discharge of First Priority Claims has occurred, the Discharge of Second
Priority claims has occurred and the Discharge of Third Priority Claims has
occurred, the Persons holding Excess Claims.

“Debt Agreements” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Debt Documents” shall mean the First Priority Debt Documents, the Second
Priority Debt Documents and the Third Priority Debt Documents.

“Discharge of First Priority Claims” shall mean, subject to Sections 7.02
and 7.04(a), (a) payment in full in cash of the principal of and interest
(including interest accruing during the pendency of any Insolvency or
Liquidation Proceeding, regardless of whether allowed or allowable in such
Insolvency or Liquidation Proceeding) and premium, if any, on all Indebtedness
outstanding under the First Priority Debt Documents to the extent constituting
First Priority Claims, (b) payment in full in cash of all other First Priority
Claims that are due and payable (including, without limitation, the First
Priority Cash Management Obligations and the First Priority Hedging Obligations)
or otherwise accrued and owing at or prior to the time such principal and
interest are paid, (c) cancellation of or the entry into arrangements
satisfactory to the First Priority Agent and the Issuing Bank with respect to
all Letters of Credit issued and outstanding under the First Priority Debt
Agreement and (d) termination or expiration of all commitments to lend and all
obligations to issue or extend Letters of Credit under the First Priority Debt
Agreement.

“Discharge of Second Priority Claims” shall mean, subject to Section 7.04(b),
(a) payment in full in cash of the principal of and interest (including interest
accruing during the pendency of any Insolvency or Liquidation Proceeding,
regardless of whether allowed or allowable in such Insolvency or Liquidation
Proceeding) and premium, if any,

 

3



--------------------------------------------------------------------------------

on all Indebtedness outstanding under the Second Priority Debt Documents to the
extent constituting Second Priority Claims, (b) payment in full of all First
Priority Claims acquired by the Second Priority Agent and/or any of the Second
Priority Secured Parties as contemplated by Section 10.06 hereof, and
(c) payment in full in cash of all other Second Priority Claims that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid.

“Discharge of Third Priority Claims” shall mean, subject to Section 7.04(c),
(a) payment in full in cash of the principal of and interest (including interest
accruing during the pendency of any Insolvency or Liquidation Proceeding,
regardless of whether allowed or allowable in such Insolvency or Liquidation
Proceeding) and premium, if any, on all Indebtedness outstanding under the Third
Priority Debt Documents to the extent constituting Third Priority Claims,
(b) payment in full of all First Priority Claims and Second Priority Claims
acquired by the Third Priority Agent and/or any of the Third Priority Secured
Parties as contemplated by Section 10.06 hereof, and (c) payment in full in cash
of all other Third Priority Claims that are due and payable or otherwise accrued
and owing at or prior to the time such principal and interest are paid.

“Disposition” shall mean any sale, lease, exchange, transfer or other
disposition. “Dispose” shall have a correlative meaning.

“Excess Claims” shall have the meaning set forth in the last paragraph of the
definition of the term “First Priority Claims”.

“First DIP Financing” shall have the meaning assigned to such term in
Section 6.01(a).

“First DIP Financing Liens” shall have the meaning assigned to such term in
Section 6.01(a).

“First Priority Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.

“First Priority Cash Management Obligations” shall mean any Cash Management
Obligations secured by any Collateral under the same First Priority Debt
Documents that secure Obligations under the First Priority Debt Agreement.

“First Priority Claims” shall mean, subject to the immediately succeeding
paragraph, (a) (i) the due and punctual payment of (A) the principal of and
interest (including interest accruing during the pendency of any Insolvency or
Liquidation Proceeding, regardless of whether allowed or allowable in such
proceeding) on the loans and other advances outstanding under the First Priority
Debt Agreement, whether at maturity, by acceleration, upon one or more dates set
for prepayment or otherwise, (B) each payment required to be made by the Company
under the First Priority Debt Agreement in respect of any Letter of Credit,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (C) all other monetary
obligations of the Company to any of the First Priority Secured Parties under
the First Priority Debt Agreement and each of the other

 

4



--------------------------------------------------------------------------------

First Priority Debt Documents, including fees (including any early termination
or prepayment fees), costs, expenses (including fees and expenses of counsel)
and indemnities, whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations incurred during the pendency of any
Insolvency or Liquidation Proceeding, regardless of whether allowed or allowable
in such proceeding), (ii) the due and punctual performance of all other
obligations of the Company under or pursuant to the First Priority Debt
Agreement and each of the other First Priority Debt Documents, and (iii) the due
and punctual payment and performance of all the obligations of each other
Grantor under or pursuant to the First Priority Debt Agreement and each of the
other First Priority Debt Documents; (b) the due and punctual payment and
performance of all First Priority Hedging Obligations of each Grantor, and
(c) First Priority Cash Management Obligations.

Notwithstanding the foregoing, to the extent that the sum of (1) the principal
amount of any loans or other advances under the First Priority Debt Documents
(excluding any First Priority Hedging Obligations and First Priority Cash
Management Obligations of the type described in clause (b) or (c) of the
immediately preceding paragraph which shall be deemed to constitute First
Priority Claims irrespective of this paragraph) plus (2) the aggregate face
amount of any Letters of Credit issued and undrawn or drawn but not reimbursed
under the First Priority Debt Agreement exceeds the Maximum First Priority
Indebtedness Amount, then all such amounts in excess of the Maximum First
Priority Indebtedness Amount, together with interest on such excess amounts,
shall not constitute First Priority Claims (such excess amounts being referred
to herein as “Excess Claims”). This Agreement does not constitute the consent by
the Second Priority Agent and/or any Second Priority Secured Party to the
incurrence or existence of any Excess Claim, or to the provision of collateral
security for any Excess Claim, that would constitute a “Default” or “Event of
Default” under the Second Priority Debt Agreement, nor does this Agreement
constitute a waiver by the Second Priority Agent and/or any Second Priority
Secured Party of any such “Default” or “Event of Default”, and nothing in this
Agreement shall be interpreted to effect such a consent or waiver. Moreover,
this Agreement does not constitute the consent by the Third Priority Agent
and/or any Third Priority Secured Party to the incurrence or existence of any
Excess Claim, or to the provision of collateral security for any Excess Claim,
that would constitute a “Default” or “Event of Default” under the Third Priority
Debt Agreement, nor does this Agreement constitute a waiver by the Third
Priority Agent and/or any Third Priority Secured Party of any such “Default” or
“Event of Default”, and nothing in this Agreement shall be interpreted to effect
such a consent or waiver.

“First Priority Collateral” shall mean all “Collateral”, as defined in the First
Priority Debt Agreement or any other First Priority Debt Document, and any other
assets of any Grantor now or at any time hereafter subject to Liens securing any
First Priority Claims.

“First Priority Creditors” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

 

5



--------------------------------------------------------------------------------

“First Priority Debt Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“First Priority Debt Documents” shall mean the “Loan Documents”, as defined in
the First Priority Debt Agreement.

“First Priority Hedging Obligations” shall mean any “Obligations” (as defined in
the Second Priority Debt Agreement or the Third Priority Debt Agreement as in
effect on the date hereof) under each interest rate hedging, cap, collar, swap
or other similar agreement or foreign exchange contract, currency swap agreement
or other similar agreement that is entered into by any Grantor with any
counterparty that is the First Priority Agent or a First Priority Creditor or an
Affiliate of the First Priority Agent or a First Priority Creditor at the time
such interest rate hedging, cap, collar, swap or other similar agreement or
foreign exchange contract, currency swap agreement or other similar agreement is
entered into.

“First Priority Liens” shall mean all Liens on the First Priority Collateral
securing the First Priority Claims, whether created under the First Priority
Security Documents or acquired by possession, statute (including any judgment
lien), operation of law, subrogation or otherwise.

“First Priority Mortgages” shall mean, collectively, each mortgage, deed of
trust, leasehold mortgage, assignment of leases and rents, modifications and any
other agreement, document or instrument pursuant to which a Lien on real
property is granted by any Grantor to secure any First Priority Claims or under
which rights or remedies with respect to any such Lien are governed.

“First Priority Secured Parties” shall mean, at any time, (a) the First Priority
Creditors, (b) the First Priority Agent, (d) the Issuing Bank, (e) each other
Person to whom any of the First Priority Claims is owed (including any Affiliate
of a First Priority Creditor to whom any First Priority Claims of the type
described in clause (b) or (c) of the definition thereof is owed) and (f) the
successors and assigns of each of the foregoing.

“First Priority Security Agreement” shall have the meaning assigned to such term
in the preliminary statement of this Agreement.

“First Priority Security Documents” shall mean the First Priority Debt
Agreement, the First Priority Security Agreement and any other agreement,
document or instrument pursuant to which a Lien is granted by any Grantor to
secure any First Priority Claims or under which rights or remedies with respect
to any such Lien are governed.

“Grantors” shall mean the Company and each of its Subsidiaries that shall have
created or purported to create any First Priority Lien, Second Priority Lien or
Third Priority Lien on all or any part of its assets to secure any First
Priority Claims, any Second Priority Claims or any Third Priority Claims.

“Guarantors” shall mean, collectively, each Grantor that has guaranteed, or that
may from time to time hereafter guarantee, the First Priority Claims, the Second
Priority Claims or the Third Priority Claims, whether by executing and
delivering the applicable Debt Agreement, a supplement thereto or otherwise.

 

6



--------------------------------------------------------------------------------

“Indebtedness” shall mean and includes all obligations that constitute
“Indebtedness”, as defined in the First Priority Debt Agreement, the Second
Priority Debt Agreement or the Third Priority Debt Agreement, as applicable.

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary proceeding under the Bankruptcy Code or any other Bankruptcy Law
with respect to any Grantor, (b) any voluntary or involuntary appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Grantor or for a substantial part of the property or assets of any Grantor,
(c) any voluntary or involuntary winding-up or liquidation of any Grantor, or
(d) a general assignment for the benefit of creditors by any Grantor.

“Inventory” means, with respect to any Grantor, all of such Grantor’s now owned
or hereafter acquired right, title, and interest with respect to inventory,
including goods held for sale or lease or to be furnished under a contract of
service, goods that are leased by such Grantor as lessor, goods that are
furnished by such Grantor under a contract of service, and raw materials, work
in process, or materials used or consumed in such Grantor’s business.

“Issuing Bank” shall mean the “Issuing Lender” as defined in the First Priority
Debt Agreement.

“Letter of Credit” shall mean a “L/C” as defined in the First Priority Debt
Agreement.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third Person with respect to such securities.

“Liquidation Sale” shall mean a so-called bulk sale, liquidation sale or “going
out of business sale” conducted either by any Secured Party or a Grantor in
respect to all or a substantial portion of such Grantor’s Collateral following
the occurrence and during the continuance of an Event of Default under, and as
defined in any of the Debt Documents.

“Maximum First Priority Indebtedness Amount” shall mean the sum of (i) the then
applicable Base Maximum Principal Amount less the aggregate amount (other than
by virtue of any initial or subsequent refinancing of Indebtedness under the
First Priority Debt Documents in whole or in part) applied from time to time to
permanently reduce the principal of Indebtedness under the First Priority Debt
Documents, (ii) the amount by which the U.S. dollar equivalent of the principal
amount of the loans and Letters of Credit under the First Priority Debt
Documents exceeds the amount allowed under the

 

7



--------------------------------------------------------------------------------

foregoing clause (i) as a result of currency fluctuations, and (iii) other
Indebtedness in an aggregate principal amount not to exceed the unused portion
of the Indebtedness permitted under clause (16) of the definition of “Permitted
Indebtedness” contained in the Second Priority Debt Agreement or Indebtedness
permitted under clause (16) of the definition of “Permitted Indebtedness”
contained in the Third Priority Debt Agreement.

For the sake of clarity, (i) the Maximum First Priority Indebtedness Amount is
intended to be applicable only to the principal amount of any loans or advances
under the First Priority Debt Documents and the aggregate amount of any undrawn
or unreimbursed Letters of Credit issued thereunder; and (ii) all interest
(including interest accruing during the pendency of any Insolvency or
Liquidation Proceeding, regardless of whether allowed or allowable in such
proceeding), (other than interest on Excess Claims), fees, costs and indemnities
(whether or not charged to the Loan Account (as defined in the First Priority
Debt Agreement) under the First Priority Debt Agreement) and First Priority
Hedging Obligations and First Priority Cash Management Obligations which are
included under the definition of First Priority Claims shall not be subject to
the Maximum First Priority Indebtedness Amount, notwithstanding that such
interest, fees, costs and indemnities and First Priority Hedging Obligations and
First Priority Cash Management Obligation constitute First Priority Claims
hereunder and not Excess Claims.

“Maximum Second Priority Indebtedness Amount” shall mean $115,000,000.

“Maximum Third Priority Indebtedness Amount” shall mean $57,500,000.

“New First Priority Agent” shall have the meaning assigned to such term in
Section 7.02.

“New First Priority Claims” shall have the meaning assigned to such term in
Section 7.02.

“New First Priority Debt Documents” shall have the meaning assigned to such term
in Section 7.02.

“Other Priority Agents” shall mean (a) to the extent that the Discharge of First
Priority Claims has not occurred, the Second Priority Agent and the Third
Priority Agent and (b) to the extent that the Discharge of First Priority Claims
has occurred and the Discharge of Second Priority Claims has not occurred, the
Third Priority Agent.

“Other Priority Claims” shall mean (a) to the extent that the Discharge of First
Priority Claims has not occurred, the Second Priority Secured Claims and the
Third Priority Secured Claims and (b) to the extent that the Discharge of First
Priority Claims has occurred and the Discharge of Second Priority Claims has not
occurred, the Third Priority Secured Claims.

“Other Priority Liens” shall mean (a) to the extent that the Discharge of First
Priority Claims has not occurred, the Second Priority Liens granted under the
Second Priority Debt Documents and the Third Priority Liens granted under the
Third Priority Debt Documents and (b) to the extent that the Discharge of First
Priority Claims has occurred and the Discharge of Second Priority Claims has not
occurred, the Third Priority Liens granted under the Third Priority Debt
Documents.

 

8



--------------------------------------------------------------------------------

“Other Priority Secured Parties” shall mean (a) to the extent that the Discharge
of First Priority Claims has not occurred, the Second Priority Secured Parties
and the Third Priority Secured Parties and (b) to the extent that the Discharge
of First Priority Claims has occurred and the Discharge of Second Priority
Claims has not occurred, the Third Priority Secured Parties.

“Pledged or Controlled Collateral” shall have the meaning assigned to such term
in Article V.

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, restructure (including by the amendment and restatement of any instrument
or agreement evidencing such Indebtedness) or replace or to issue other
Indebtedness in exchange or replacement for, such Indebtedness, in whole or in
part. “Refinanced” and “Refinancing” shall have correlative meanings.

“Refinancing Notice” shall have the meaning assigned to such term in
Section 7.02.

“Release” shall have the meaning assigned to such term in Section 3.04.

“Second DIP Financing” shall have the meaning assigned to such term in
Section 6.01(b).

“Second DIP Financing Liens” shall have the meaning assigned to such term in
Section 6.01(b).

“Second Lien Standstill Period” shall have the meaning assigned to such term in
Section 3.02(a)(i).

“Second Priority Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.

“Second Priority Claims” shall mean all “Obligations”, as defined in the Second
Priority Security Agreement of the Grantors under the Second Priority Debt
Documents.

Notwithstanding the foregoing, if the aggregate principal amount of any notes
(including the Second Priority Notes), debentures, loans or other advances under
the Second Priority Debt Documents exceeds the Maximum Second Priority
Indebtedness Amount, then all such principal amounts in excess of the Maximum
Second Priority Indebtedness Amount shall not constitute Second Priority Claims.

“Second Priority Collateral” shall mean all “Collateral”, as defined in any
Second Priority Debt Document, and any other assets of any Grantor now or at any
time hereafter subject to Liens securing any Second Priority Claims.

 

9



--------------------------------------------------------------------------------

“Second Priority Creditors” shall mean the “Holders”, as defined in the Second
Priority Debt Agreement.

“Second Priority Debt Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“Second Priority Debt Documents” shall mean the “Indenture Documents”, as
defined in the Second Priority Debt Agreement.

“Second Priority Liens” shall mean all Liens on the Second Priority Collateral
securing the Second Priority Claims, whether created under the Second Priority
Security Documents or acquired by possession, statute (including any judgment
lien), operation of law, subrogation or otherwise.

“Second Priority Mortgages” shall mean, collectively, each mortgage, deed of
trust, leasehold mortgage, assignment of leases and rents, modifications and any
other agreement, document or instrument pursuant to which any Lien on real
property is granted by any Grantor to secure any Second Priority Claims or under
which rights or remedies with respect to any such Lien are governed.

“Second Priority Notes” shall mean the notes issued to the Second Priority
Secured Parties under the Second Priority Debt Agreement.

“Second Priority Permitted Actions” shall have the meaning assigned to such term
in Section 3.01(a).

“Second Priority Secured Parties” shall mean, at any time, (a) the Second
Priority Creditors, (b) the Second Priority Trustee, (c) the Second Priority
Agent, (d) each other Person to whom any of the Second Priority Claims
(including indemnification obligations) is owed and (e) the successors and
assigns of each of the foregoing.

“Second Priority Security Agreement” shall have the meaning assigned to such
term in the preliminary statement of this Agreement.

“Second Priority Security Documents” shall mean the “Collateral Agreements”, as
defined in the Second Priority Debt Agreement, and any other agreement, document
or instrument pursuant to which a Lien is granted by any Grantor to secure any
Second Priority Claims or under which rights or remedies with respect to any
such Lien are governed.

“Secured Parties” shall mean, as the context may require, the First Priority
Secured Parties, the Second Priority Secured Parties and/or the Third Priority
Secured Parties.

“Security Documents” shall mean the First Priority Security Documents, the
Second Priority Security Documents, and the Third Priority Security Documents.

 

10



--------------------------------------------------------------------------------

“Third Lien Standstill Period” shall have the meaning assigned to such term in
Section 3.02(b)(i).

“Third Priority Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.

“Third Priority Claims” shall mean all “Obligations”, as defined in the Third
Priority Security Agreement of the Grantors under the Third Priority Debt
Documents.

Notwithstanding the foregoing, if the aggregate principal amount of any notes
(including the Third Priority Notes), debentures, loans or other advances under
the Third Priority Debt Documents exceeds the Maximum Third Priority
Indebtedness Amount, then all such principal amounts in excess of the Maximum
Third Priority Indebtedness Amount shall not constitute Third Priority Claims.

“Third Priority Collateral” shall mean all “Collateral”, as defined in any Third
Priority Debt Document, and any other assets of any Grantor now or at any time
hereafter subject to Liens securing any Third Priority Claims.

“Third Priority Creditors” shall mean the “Holders”, as defined in the Third
Priority Debt Agreement.

“Third Priority Debt Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“Third Priority Debt Documents” shall mean the “Indenture Documents”, as defined
in the Third Priority Debt Agreement.

“Third Priority Liens” shall mean all Liens on the Third Priority Collateral
securing the Third Priority Claims, whether created under the Third Priority
Security Documents or acquired by possession, statute (including any judgment
lien), operation of law, subrogation or otherwise.

“Third Priority Mortgages” shall mean, collectively, each mortgage, deed of
trust, leasehold mortgage, assignment of leases and rents, modifications and any
other agreement, document or instrument pursuant to which any Lien on real
property is granted by any Grantor to secure any Third Priority Claims or under
which rights or remedies with respect to any such Lien are governed.

“Third Priority Notes” shall mean shall mean the notes issued to the Third
Priority Secured Parties under the Third Priority Debt Agreement.

“Third Priority Permitted Actions” shall have the meaning assigned to such term
in Section 3.01(b).

“Third Priority Secured Parties” shall mean, at any time, (a) the Third Priority
Creditors, (b) the Third Priority Trustee, (c) the Third Priority Agent,
(d) each other Person to whom any of the Third Priority Claims (including
indemnification obligations) is owed and (e) the successors and assigns of each
of the foregoing.

 

11



--------------------------------------------------------------------------------

“Third Priority Security Agreement” shall have the meaning assigned to such term
in the preliminary statement of this Agreement.

“Third Priority Security Documents” shall mean the “Collateral Agreements”, as
defined in the Third Priority Debt Agreement, and any other agreement, document
or instrument pursuant to which a Lien is granted by any Grantor to secure any
Third Priority Claims or under which rights or remedies with respect to any such
Lien are governed.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code (or
any similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified, (b) any reference herein (i) to
any Person shall be construed to include such Person’s successors and assigns
and (ii) to the Company or any other Grantor shall be construed to include the
Company or such Grantor as debtor and debtor-in-possession and any receiver or
trustee for the Company or any other Grantor, as the case may be, in any
Insolvency or Liquidation Proceeding or Liquidation Sale, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles or Sections shall be
construed to refer to Articles or Sections of this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

ARTICLE II

Lien Priorities

SECTION 2.01. Relative Priorities. Notwithstanding the date, manner or order of
grant, attachment or perfection of any Third Priority Lien, any Second Priority
Lien, any First Priority Lien or any Lien that would constitute a First Priority
Lien but for the fact that it purportedly secures any Excess Claims, and
notwithstanding any provision of the UCC or any other applicable law or the
provisions of any Security Document or any other Debt Document or any other
circumstance whatsoever, each Collateral Agent, for itself and on behalf of the
Secured Parties on whose behalf it acts in such capacity therefor, hereby agrees
that,

 

12



--------------------------------------------------------------------------------

(a) so long as the Discharge of First Priority Claims has not occurred, (i) any
First Priority Lien on any Collateral now or hereafter held by or for the
benefit of any First Priority Secured Party shall be senior in right, priority,
operation, effect and all other respects to any and all Second Priority Liens
and Third Priority Liens on any Collateral and (ii) any Second Priority Lien and
any Third Priority Lien on any Collateral now or hereafter held by or for the
benefit of any Second Priority Secured Party and any Third Priority Secured
Party shall be junior and subordinate in right, priority, operation, effect and
all other respects to any and all First Priority Liens on any Collateral, and
the First Priority Liens on any Collateral shall be and remain senior in right,
priority, operation, effect and all other respects to any Second Priority Liens
and Third Priority Liens on any Collateral for all purposes, whether or not any
First Priority Liens on any Collateral are subordinated in any respect to any
other Lien held by any Person (other than the Second Priority Secured Parties
and the Third Priority Secured Parties) securing any other obligation of the
Company, any other Grantor or any other Person;

(b) so long as the Discharge of Second Priority Claims has not occurred, (i) any
Second Priority Lien on any Collateral now or hereafter held by or for the
benefit of any Second Priority Secured Party shall be senior in right, priority,
operation, effect and all other respects to any and all Third Priority Liens on
any Collateral and (ii) any Third Priority Lien on any Collateral now or
hereafter held by or for the benefit of any Third Priority Secured Party shall
be junior and subordinate in right, priority, operation, effect and all other
respects to any and all Second Priority Liens on any Collateral, and the Second
Priority Liens on any Collateral shall be and remain senior in right, priority,
operation, effect and all other respects to any Third Priority Liens on any
Collateral for all purposes, whether or not any Second Priority Liens on any
Collateral are subordinated in any respect to any other Lien held by any Person
(other than the Third Priority Secured Parties) securing any other obligation of
the Company, any other Grantor or any other Person; and

(c) so long as the Discharge of Second Priority Claims and the Discharge of
Third Priority Claims have not occurred, (i) (x) any Second Priority Lien now or
hereafter held by or for the benefit of any Second Priority Secured Party that
secure Second Priority Claims up to the Maximum Second Priority Indebtedness
Amount, and (y) any Third Priority Lien now or hereafter held by or for the
benefit of any Third Priority Secured Party Claims up to the Maximum Third
Priority Indebtedness Amount, shall be, in each case, senior in right, priority,
operation, effect and all other respects to any and all Liens that would have
constituted First Priority Liens but for the fact that they secure Excess
Claims, and (ii) any such Lien now or hereafter held by or for the benefit of
any Persons that would otherwise hold First Priority Secured Claims but for the
operation of the second paragraph of the definition of the term “First

 

13



--------------------------------------------------------------------------------

Priority Claims”, shall be junior and subordinate in right, priority, operation,
effect and all other respects to any and all (x) Second Priority Liens that
secure Second Priority Claims up to the Maximum Second Priority Indebtedness
Amount, and (y) Third Priority Liens that secured Third Priority Claims up to
the Maximum Third Priority Indebtedness Amount, and the Second Priority Liens
and the Third Priority Liens shall be and remain senior in right, priority,
operation, effect and all other respects to any such Liens for all purposes,
whether or not any Second Priority Liens or any Third Priority Liens are
subordinated in any respect to any other Lien held by any Person (other than the
First Priority Secured Parties in respect of the First Priority Claims) securing
any other obligation of the Company, any other Grantor or any other Person.

SECTION 2.02. Prohibition on Contesting Liens. Each Collateral Agent, for itself
and on behalf of the other Secured Parties on whose behalf it acts in such
capacity therefor, agrees that it will not, and hereby waives any right to,
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the priority, validity or
enforceability of any Third Priority Lien, any Second Priority Lien, any First
Priority Lien or any Lien that would constitute a First Priority Lien but for
the fact that it purportedly secures any Excess Claims, as the case may be;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of any Collateral Agent or any other Secured Party to enforce this
Agreement to the extent provided hereby.

SECTION 2.03. No New Liens. (a) The parties hereto agree that, so long as the
Discharge of First Priority Claims has not occurred, none of the Grantors shall,
nor shall any Grantor permit any of its subsidiaries to, (i) grant or permit any
additional Liens on any asset of a Grantor to secure any Second Priority Claim
or any Third Priority Claim unless it has granted, or substantially concurrently
therewith grants, a Lien on such asset of such Grantor to secure the First
Priority Claims or (ii) grant or permit any additional Liens on any asset of a
Grantor to secure any First Priority Claims unless it has granted, or
substantially concurrently therewith grants, a Lien on such asset of a Grantor
to secure the Second Priority Claims or the Third Priority Claims, with each
such Lien to be subject to the provisions of this Agreement. To the extent that
the provisions of the immediately preceding sentence are not complied with for
any reason, without limiting any other right or remedy available to the First
Priority Agent or the other First Priority Secured Parties, (x) the Second
Priority Agent agrees, for itself and on behalf of the other Second Priority
Secured Parties, that any amounts received by or distributed to any Second
Priority Secured Party pursuant to or as a result of any Lien granted in
contravention of this Section 2.03 shall be subject to Section 4.02(a) and
(y) the Third Priority Agent agrees, for itself and on behalf of the other Third
Priority Secured Parties that any amounts received by or distributed to any
Third Priority Secured Party pursuant to or as a result of any Lien granted in
contravention of this Section 2.03 shall be subject to Section 4.02(a).

(b) The parties hereto agree that, so long as the Discharge of Second Priority
Claims has not occurred, none of the Grantors shall, nor shall any Grantor
permit any of

 

14



--------------------------------------------------------------------------------

its subsidiaries to, grant or permit any additional Liens on any asset of a
Grantor to secure any Second Priority Claim or any Third Priority Claim unless
it has granted, or substantially concurrently therewith grants, a Lien on such
asset of such Grantor to secure all Second Priority Claims and Third Priority
Claims, with each such Lien to be subject to the provisions of this Agreement.
To the extent that the provisions of the immediately preceding sentence are not
complied with for any reason, without limiting any other right or remedy
available to the Second Priority Agent or the other Second Priority Secured
Parties, the Third Priority Agent agrees, for itself and on behalf of the other
Third Priority Secured Parties that any amounts received by or distributed to
any Third Priority Secured Party pursuant to or as a result of any Lien granted
in contravention of this Section 2.03 shall be subject to Section 4.02(b).

(c) The parties hereto agree that, so long as the Discharge of Second Priority
Claims and the Discharge of Third Priority Claims have not occurred, none of the
Grantors shall, nor shall any Grantor permit any of its subsidiaries to, grant
or permit any additional Liens on any asset to secure any Excess Claims other
than Liens that would otherwise constitute First Priority Liens but for the fact
that such Liens secured Excess Claims. To the extent that the provisions of the
immediately preceding sentence are not complied with for any reason, without
limiting any other right or remedy available to the Second Priority Agent or the
other Second Priority Secured Parties or the Third Priority Agent or the other
Third Priority Secured Parties, each Person that holds Excess Claims agrees that
any amounts received by or distributed to any such Person pursuant to or as a
result of any Lien granted in contravention of this Section 2.03(b) shall be
subject to Section 4.02(c).

SECTION 2.04. Similar Collateral. The parties hereto acknowledge and agree that
it is their intention that the First Priority Collateral, the Second Priority
Collateral and the Third Priority Collateral be identical. In furtherance of the
foregoing, the parties hereto agree to cooperate in good faith in order to
determine, upon any reasonable request by the First Priority Agent, the Second
Priority Agent or the Third Priority Agent, the specific assets included in the
First Priority Collateral, the Second Priority Collateral and the Third Priority
Collateral, the steps taken to perfect the First Priority Liens, the Second
Priority Liens and the Third Priority Liens thereon and the identity of the
respective parties obligated under the First Priority Debt Documents, the Second
Priority Debt Documents and the Third Priority Debt Documents in respect of the
First Priority Claims, the Second Priority Claims and the Third Priority Claims,
respectively.

ARTICLE III

Enforcement of Rights; Matters Relating to Collateral

SECTION 3.01. Exercise of Rights and Remedies. (a) (i) So long as the Discharge
of First Priority Claims has not occurred, whether or not any Insolvency or
Liquidation Proceeding or Liquidation Sale has been commenced, the First
Priority Agent and the other First Priority Secured Parties shall have the
exclusive right to enforce rights and exercise remedies (including any right of
setoff) with respect to the Collateral

 

15



--------------------------------------------------------------------------------

(including making determinations regarding the release, Disposition or
restrictions with respect to the Collateral), or to commence or seek to commence
any action or proceeding with respect to such rights or remedies (including any
foreclosure action or proceeding or any Insolvency or Liquidation Proceeding or
Liquidation Sale), in each case, without any consultation with or the consent of
the Second Priority Agent or any other Second Priority Secured Party or the
Third Priority Agent or any other Third Priority Secured Party; provided that,
notwithstanding the foregoing, (x) (i) in any Insolvency or Liquidation
Proceeding, the Second Priority Agent may file a proof of claim or statement of
interest with respect to the Second Priority Claims; (ii) the Second Priority
Agent may take any action to preserve or protect the validity and enforceability
of the Second Priority Liens, provided that no such action is, or could
reasonably be expected to be, (A) adverse to the First Priority Liens or the
rights of the First Priority Agent or any other First Priority Secured Party to
exercise remedies in respect thereof or (B) otherwise inconsistent with the
terms of this Agreement, including the automatic release of Second Priority
Liens provided in Section 3.04; (iii) the Second Priority Secured Parties may
file any responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Second Priority Secured
Parties, including any claims secured by the Collateral or otherwise make any
agreements or file any motions pertaining to the Second Priority Claims, in each
case, to the extent not inconsistent with the terms of this Agreement; (iv) the
Second Priority Secured Parties may exercise rights and remedies as unsecured
creditors, as provided in Section 3.03(a); and (v) subject to Section 3.02(a),
the Second Priority Agent and the other Second Priority Secured Parties may
enforce any of their rights and exercise any of their remedies with respect to
the Collateral after the termination of the Second Lien Standstill Period (the
actions described in clause (x) of this proviso being referred to herein as the
“Second Priority Permitted Actions”), and (y) (i) in any Insolvency or
Liquidation Proceeding, the Third Priority Agent may file a proof of claim or
statement of interest with respect to the Third Priority Claims; (ii) the Third
Priority Agent may take any action to preserve or protect the validity and
enforceability of the Third Priority Liens, provided that no such action is, or
could reasonably be expected to be, (A) adverse to the First Priority Liens or
the rights of the First Priority Agent or any other First Priority Secured Party
to exercise remedies in respect thereof or (B) otherwise inconsistent with the
terms of this Agreement, including the automatic release of Third Priority Liens
provided in Section 3.04; (iii) the Third Priority Secured Parties may file any
responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any Person objecting to or otherwise
seeking the disallowance of the claims of the Third Priority Secured Parties,
including any claims secured by the Collateral or otherwise make any agreements
or file any motions pertaining to the Third Priority Claims, in each case, to
the extent not inconsistent with the terms of this Agreement; (iv) the Third
Priority Secured Parties may exercise rights and remedies as unsecured
creditors, as provided in Section 3.03(a); and (v) subject to Section 3.02(a),
the Third Priority Agent and the other Third Priority Secured Parties may
enforce any of their rights and exercise any of their remedies with respect to
the Collateral after the termination of the Third Lien Standstill Period (the
actions described in clause (y) of this proviso being referred to herein as the
“Third Priority Permitted Actions”). Except for the Second Priority

 

16



--------------------------------------------------------------------------------

Permitted Actions and the Third Priority Permitted Actions, unless and until the
Discharge of First Priority Claims has occurred, the sole right of the Second
Priority Agent and the other Second Priority Secured Parties and the Third
Priority Agent and the other Third Priority Secured Parties with respect to the
Collateral shall be to receive the proceeds of the Collateral, if any, remaining
after the Discharge of First Priority Claims has occurred and in accordance with
the Second Priority Debt Documents or the Third Priority Debt Documents, as
applicable, and applicable law.

(ii) So long as the Discharge of First Priority Claims has not occurred and the
Discharge of Second Priority Claims has not occurred, whether or not any
Insolvency or Liquidation Proceeding or Liquidation Sale has been commenced, the
Second Priority Agent and the other Second Priority Secured Parties shall have
the exclusive right to enforce rights and exercise remedies (including any right
of setoff) with respect to the Collateral (including making determinations
regarding the release, Disposition or restrictions with respect to the
Collateral), or to commence or seek to commence any action or proceeding with
respect to such rights or remedies (including any foreclosure action or
proceeding or any Insolvency or Liquidation Proceeding or Liquidation Sale), in
each case, without any consultation with or the consent of the Third Priority
Agent or any other Third Priority Secured Party; provided that, notwithstanding
the foregoing, the Third Priority Agent and the other Third Priority Secured
Parties may take any Third Priority Permitted Action. Except for the Third
Priority Permitted Actions, unless and until the Discharge of Second Priority
Claims has occurred, the sole right of the Third Priority Agent and the other
Third Priority Secured Parties with respect to the Collateral shall be to
receive the proceeds of the Collateral, if any, remaining after Discharge of the
Second Priority Claims has occurred and in accordance with the Third Priority
Debt Documents and applicable law.

(b) (i) In exercising rights and remedies with respect to the Collateral, the
First Priority Agent and the other First Priority Secured Parties may enforce
the provisions of the First Priority Debt Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in their
sole discretion. Such exercise and enforcement shall include the rights of an
agent appointed by them to Dispose of Collateral upon foreclosure, to incur
expenses in connection with any such Disposition and to exercise all the rights
and remedies of a secured creditor under the Uniform Commercial Code, the
Bankruptcy Code or any other Bankruptcy Law. The First Priority Agent agrees to
provide at least ten Business Days’ prior written notice to the Second Priority
Agent and the Third Priority Agent of its intention to foreclose upon or Dispose
of any Collateral; provided, however, that the failure to give any such notice
shall not in any way limit its ability to foreclose upon or Dispose of any
Collateral.

(ii) After the Discharge of First Priority Claims, in exercising rights and
remedies with respect to the Collateral, the Second Priority Agent and the other
Second Priority Secured Parties may enforce the provisions of the Second
Priority Debt Documents and exercise remedies thereunder, all in such order and
in such manner as they may determine in their sole discretion. Such exercise and
enforcement shall include the rights of an agent appointed by them to Dispose of
Collateral upon foreclosure, to incur expenses in connection with any such
Disposition and to exercise all the rights and

 

17



--------------------------------------------------------------------------------

remedies of a secured creditor under the Uniform Commercial Code, the Bankruptcy
Code or any other Bankruptcy Law. The Second Priority Agent agrees to provide at
least ten Business Days’ prior written notice to the Third Priority Agent and
any Person holding an Excess Claim of its intention to foreclose upon or Dispose
of any Collateral; provided, however, that the failure to give any such notice
shall not in any way limit its ability to foreclose upon or Dispose of any
Collateral.

(c)(i) The Second Priority Agent, for itself and on behalf of the other Second
Priority Secured Parties, hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Second Priority Security Document or
any other Second Priority Debt Document shall be deemed to restrict in any way
the rights and remedies of the First Priority Agent or the other First Priority
Secured Parties with respect to the Collateral as set forth in this Agreement
and the other First Priority Debt Documents; and (ii) the Third Priority Agent,
for itself and on behalf of the other Third Priority Secured Parties, hereby
acknowledges and agrees that no covenant, agreement or restriction contained in
any Third Priority Security Document or any other Third Priority Debt Document
shall be deemed to restrict in any way the rights and remedies of (A) the First
Priority Agent or the other First Priority Secured Parties with respect to the
Collateral as set forth in this Agreement and the other First Priority Debt
Documents, or (B) the Second Priority Agent or the other Second Priority Secured
Parties with respect to the Collateral as set forth in this Agreement and the
other Second Priority Debt Documents.

(d)(i) Notwithstanding anything in this Agreement to the contrary, following the
acceleration of the Indebtedness then outstanding under the First Priority Debt
Agreement, the Second Priority Secured Parties may, at their sole expense and
effort, upon notice to the Company and the First Priority Agent (which notice
shall be irrevocable), require the First Priority Secured Parties to transfer
and assign to the Second Priority Secured Parties, without warranty or
representation or recourse, all (but not less than all) of the First Priority
Claims (such right, the “Buy-Out Right”); provided that (x) such assignment
shall not conflict with any law, rule or regulation or order of any court or
other Governmental Authority having jurisdiction, and (y) the Second Priority
Secured Parties shall have paid to the First Priority Agent, for the account of
the First Priority Secured Parties, in immediately available funds, an amount
(such amount, the “First Priority Claim Buy-Out Amount”) equal to: 100% of the
principal of such Indebtedness plus all accrued and unpaid interest thereon plus
all accrued and unpaid fees (other than any fees that become due as a result of
the prepayment of the loans and other advances under, or early termination of,
the First Priority Debt Agreement (such fees are referred to hereinafter as
“First Priority Termination Fees”)) plus all the other First Priority Claims
then outstanding (which shall include, with respect to (i) the aggregate face
amount of the Letters of Credit outstanding under the First Priority Debt
Agreement, an amount in cash equal to 105% thereof, (ii) each interest rate
hedging, cap, collar, swap or other similar agreements that evidence any First
Priority Hedging Obligations, 100% of the aggregate amount of such First
Priority Claims, after giving effect to any netting arrangements, that the
applicable Grantor would be required to pay if such interest rate hedging, cap,
collar, swap or other similar agreements were terminated at such time, and
(iii) each agreement that evidence any First Priority Cash Management
Obligations,

 

18



--------------------------------------------------------------------------------

100% of the aggregate amount of such First Priority Claims). In order to
effectuate the foregoing, the First Priority Agent shall calculate, upon the
written request of the Second Priority Agent from time to time, the amount in
cash that would be necessary so to purchase the First Priority Claims. If the
right set forth in this Section 3.01(d)(i) is exercised, the parties shall
endeavor to close promptly thereafter but in any event within ten Business Days
of the request set forth in the first sentence of this Section 3.01(d)(i). If
the Second Priority Secured Parties exercise the right set forth in this
Section 3.01(d)(i), it shall be exercised pursuant to documentation mutually
acceptable to each of the First Priority Agent and the Second Priority Agent.
Notwithstanding anything to the contrary herein, if, at any time following the
consummation of such transfer and assignment and the occurrence of the Discharge
of First Priority Claims and the Discharge of Second Priority Claims (other
than, for the avoidance of doubt, the payment of any fees that become due as a
result of the prepayment or termination of the Second Priority Claims and the
payment of Second Priority Claims in excess of the Maximum Second Priority
Indebtedness Amount), the Second Priority Secured Parties recover any First
Priority Termination Fees prior to the first anniversary of the date of such
transfer and assignment is consummated, they shall turn over such fees to First
Priority Secured Parties in the form and to the extent received.

(ii) If the Second Priority Secured Parties have the opportunity to exercise
their Buy-Out Right and elect not to exercise such right, or if the Discharge of
First Priority Claims has occurred and the Indebtedness then outstanding under
the Second Priority Debt Agreement has been accelerated, then the Third Priority
Secured Parties may, at their sole expense and effort, upon notice to the
Company and the First Priority Agent and the Second Priority Agent (which notice
shall be irrevocable), require the First Priority Secured Parties and the Second
Priority Secured Parties to transfer and assign to the First Priority Secured
Parties, without warranty or representation or recourse, all (but not less than
all) of the First Priority Claims and Second Priority Claims; provided that
(x) such assignment shall not conflict with any law, rule or regulation or order
of any court or other Governmental Authority having jurisdiction, and (y) the
Third Priority Secured Parties shall have paid to the First Priority Agent and
the Third Priority Agent, for the account of the First Priority Secured Parties
and the Second Priority Secured Parties, in immediately available funds, an
amount equal to, (x) in respect of the First Priority Claims, the First Priority
Claim Buy-Out Amount and, (y) in respect of the Second Priority Claims, 100% of
the principal of such Indebtedness plus all accrued and unpaid interest thereon
plus all accrued and unpaid fees (other than any fees that become due as a
result of the prepayment of the Loans and other advances under, or in early
termination of the Second Priority Debt Agent (such fee referred to herein as
the “Second Priority Termination Fee”) plus all other Second Priority Claims
then outstanding. If the right set forth in this Section 3.01(d)(ii) is
exercised, the parties shall endeavor to close promptly thereafter but in any
event within ten Business Days of the request set forth in the first sentence of
this Section 3.01(d)(ii). If the Third Priority Secured Parties exercise the
right set forth in this Section 3.01(d)(ii), it shall be exercised pursuant to
documentation mutually acceptable to each of the First Priority Agent and the
Second Priority Agent, in respect of its sale, and the Third Priority Agent.
Notwithstanding anything to the contrary herein, if, at any time following the
consummation of such transfer and assignment and the occurrence of the Discharge
of

 

19



--------------------------------------------------------------------------------

First Priority Claims, the Discharge of Second Priority Claims and the Discharge
of Third Priority Claims (other than, for the avoidance of doubt, the payment of
any fees that become due as a result of the prepayment or termination of the
Third Priority Claims and the payment of Third Priority Claims in excess of the
Maximum Third Priority Indebtedness Amount), the Third Priority Secured Parties
recover any First Termination Fees or any Second Termination Fees prior to the
first anniversary of the date of such transfer and assignment is consummated,
they shall turn over such fees to the First Priority Secured Parties or the
Second Priority Secured Parties, as applicable, in the form and to the extent
received.

(e)( i) So long as the Discharge of First Priority Claims has occurred and the
Discharge of Second Priority Claims and the Discharge of Third Priority Claims
have not occurred, whether or not any Insolvency or Liquidation Proceeding has
been commenced or Liquidation Sale, the Second Priority Agent and the other
Second Priority Secured Parties shall have the exclusive right to enforce rights
and exercise remedies (including any right of setoff) with respect to the
Collateral (including making determinations regarding the release, Disposition
or restrictions with respect to the Collateral), or to commence or seek to
commence any action or proceeding with respect to such rights or remedies
(including any foreclosure action or proceeding or any Insolvency or Liquidation
Proceeding or Liquidation Sale), in each case, without any consultation with or
the consent of any Person that holds an Excess Claims; provided that,
notwithstanding the foregoing, (i) in any Insolvency or Liquidation Proceeding,
any such Person may file a proof of claim or statement of interest with respect
to the Excess Claims; (ii) any such Person may take any action to preserve or
protect the validity and enforceability of the Liens that would have constituted
First Priority Liens but for the fact that such Liens secure Excess Claims,
provided that no such action is, or could reasonably be expected to be,
(A) adverse to the Second Priority Liens or the Third Priority Liens or the
rights of the Second Priority Agent, any other Second Priority Secured Party,
the Third Priority Agent or any other Third Priority Secured Party to exercise
remedies in respect thereof or (B) otherwise inconsistent with the terms of this
Agreement, including the automatic release of such Liens provided in
Section 3.05; (iii) any such Person may file any responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims of such Person, including any claims secured by the Collateral or
otherwise make any agreements or file any motions pertaining to the Excess
Claims, in each case, to the extent not inconsistent with the terms of this
Agreement; (iv) any such Person may exercise rights and remedies as unsecured
creditors, as provided in Section 3.03(b) (the actions described in this proviso
being referred to herein as the “Excess Claims Permitted Actions”).

(ii) So long as the Discharge of First Priority Claims and the Discharge of
Second Priority Claims have occurred and the Discharge of Third Priority Claims
has not occurred, whether or not any Insolvency or Liquidation Proceeding has
been commenced or Liquidation Sale, the Third Priority Agent and the other Third
Priority Secured Parties shall have the exclusive right to enforce rights and
exercise remedies (including any right of setoff) with respect to the Collateral
(including making determinations regarding the release, Disposition or
restrictions with respect to the

 

20



--------------------------------------------------------------------------------

Collateral), or to commence or seek to commence any action or proceeding with
respect to such rights or remedies (including any foreclosure action or
proceeding or any Insolvency or Liquidation Proceeding or Liquidation Sale), in
each case, without any consultation with or the consent of any Person that holds
Excess Claims; provided that, notwithstanding the foregoing, any Person that
holds an Excess Claim may take any Excess Claim Permitted Action.

(iii) Except for the Excess Claims Permitted Actions, unless and until the
Discharge of Second Priority Claims and the Discharge of Third Priority Claims
have occurred, the sole right of any Person holding Excess Claims with respect
to the Collateral shall be to receive the proceeds of the Collateral, if any,
remaining after the occurrence of the Discharge of First Priority Claims, the
Discharge of Second Priority Claims up to the Maximum Second Priority
Indebtedness Amount and the Discharge of Third Priority Claims up to the Maximum
Third Priority Indebtedness Amount and in accordance with the agreements,
instruments and other documents evidencing or governing the Excess Claims and
applicable law.

(f) In exercising rights and remedies with respect to the Collateral, the Second
Priority Agent and the other Second Priority Secured Parties and the Third
Priority Agent and the other Third Priority Secured Parties may enforce the
provisions of the Second Priority Debt Documents and the Third Priority Debt
Documents, respectively, and exercise remedies thereunder, all in such order and
in such manner as they may determine in their sole discretion, in each case, to
the extent that such enforcement or exercise is not otherwise prohibited by
clauses (a) through (d) of this Section 3.01. Such exercise and enforcement
shall, in each case, to the extent that such enforcement or exercise is not
otherwise prohibited by clauses (a) through (d) of this Section 3.01, include
the rights of an agent appointed by them to Dispose of Collateral upon
foreclosure, to incur expenses in connection with any such Disposition and to
exercise all the rights and remedies of a secured creditor under the Uniform
Commercial Code, the Bankruptcy Code or any other Bankruptcy Law. The Second
Priority Agent agrees to provide at least ten Business Days’ prior written
notice to the First Priority Agent of its intention to foreclose upon or Dispose
of any Collateral; provided, however, that the failure to give any such notice
shall not in any way limit its ability to foreclose upon or Dispose of any
Collateral to the extent that such foreclosure is not otherwise prohibited by
clauses (a) through (d) of this Section 3.01. The Third Priority Agent agrees to
provide at least ten Business Days’ prior written notice to the First Priority
Agent and the Second Priority Agent of its intention to foreclose upon or
Dispose of any Collateral; provided, however, that the failure to give any such
notice shall not in any way limit its ability to foreclose upon or Dispose of
any Collateral to the extent that such foreclosure is not otherwise prohibited
by clauses (a) through (d) of this Section 3.01.

(g) Each such Person hereby acknowledges and agrees that no covenant, agreement
or restriction contained in any agreement, instrument or other document that
evidences or governs any Excess Claims (other than the provisions of this
Agreement that inure to the benefit of the First Priority Secured Parties) shall
be deemed to restrict in any way the rights and remedies of the Second Priority
Agent or the other Second Priority Secured Parties or the Third Priority Agent
or the other Third Priority Secured Parties with respect to the Collateral as
set forth in this Agreement and the other Second Priority Debt Documents and
Third Priority Debt Documents.

 

21



--------------------------------------------------------------------------------

SECTION 3.02. No Interference. (a) The Second Priority Agent, for itself and on
behalf of the other Second Priority Secured Parties, agrees that, whether or not
any Insolvency or Liquidation Proceeding or Liquidation Sale has been commenced,
the Second Priority Secured Parties:

(i) except for Second Priority Permitted Actions, will not, so long as the
Discharge of First Priority Claims has not occurred, (A) enforce or exercise, or
seek to enforce or exercise, any rights or remedies (including any right of
setoff) with respect to any Collateral (including the enforcement of any right
under any account control agreement, landlord waiver or bailee’s letter or any
similar agreement or arrangement to which the Second Priority Agent or any other
Second Priority Secured Party is a party) or (B) commence or join with any
Person (other than the First Priority Agent) in commencing, or petition for or
vote in favor of any resolution for, any action or proceeding with respect to
such rights or remedies (including any foreclosure action); provided, however,
that the Second Priority Agent may enforce or exercise any or all such rights
and remedies, or commence, join with any Person in commencing, or petition for
or vote in favor of any resolution for, any such action or proceeding, after a
period of 90 days has elapsed (which period shall be tolled during any period in
which the First Priority Agent shall not be entitled to enforce or exercise any
rights or remedies with respect to any Collateral as a result of (x) any
injunction issued by a court of competent jurisdiction or (y) the automatic stay
or any other stay in any Insolvency or Liquidation Proceeding) since the date on
which the Second Priority Agent has delivered to the First Priority Agent
written notice of the acceleration of the Indebtedness then outstanding under
the Second Priority Debt Agreement (the “Second Lien Standstill Period”);
provided further, however, that (1) notwithstanding the expiration of the Second
Lien Standstill Period or anything herein to the contrary, in no event shall the
Second Priority Agent or any other Second Priority Secured Party enforce or
exercise any rights or remedies with respect to any Collateral, or commence,
join with any Person at any time in commencing, or petition for or vote in favor
of any resolution for, any such action or proceeding, if the First Priority
Agent or any other First Priority Secured Party shall have commenced, and shall
be diligently pursuing (or shall have sought or requested relief from or
modification of the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding to enable the commencement and pursuit thereof), the
enforcement or exercise of any rights or remedies with respect to any Collateral
or any such action or proceeding (prompt written notice thereof to be given to
the Second Priority Agent by the First Priority Agent) and (2) after the
expiration of the Second Lien Standstill Period, so long as neither the First
Priority Agent nor the First Priority Secured Parties have commenced any action
to enforce their Lien on any material portion of the Collateral, in the event
that and for so long as the Second Priority Secured Parties (or the Second
Priority Agent on their behalf)

 

22



--------------------------------------------------------------------------------

have commenced any actions to enforce their Lien with respect to any Collateral
to the extent permitted hereunder and are diligently pursuing such actions,
neither the First Priority Secured Parties nor the First Priority Agent shall
take any action of a similar nature with respect to such Collateral; provided
that all other provisions of this Intercreditor Agreement (including the
turnover provisions of Article IV) are complied with;

(ii) will not contest, protest or object to any foreclosure action or proceeding
brought by the First Priority Agent or any other First Priority Secured Party,
or any other enforcement or exercise by any First Priority Secured Party of any
rights or remedies relating to the Collateral under the First Priority Debt
Documents or an Insolvency or Liquidation Proceeding or in connection with a
Liquidation Sale or otherwise, so long as Second Priority Liens attach to the
proceeds thereof subject to the relative priorities set forth in
Section 2.01(a);

(iii) subject to the rights of the Second Priority Secured Parties under
clause (i) above, will not object to the forbearance by the First Priority Agent
or any other First Priority Secured Party from commencing or pursuing any
foreclosure action or proceeding or any other enforcement or exercise of any
rights or remedies with respect to the Collateral;

(iv) will not, so long as the Discharge of First Priority Claims has not
occurred and except for Second Priority Permitted Actions, take or receive any
Collateral, or any proceeds thereof or payment with respect thereto, in
connection with the exercise of any right or enforcement of any remedy
(including any right of setoff) with respect to any Collateral or in connection
with any insurance policy award under a policy of insurance relating to any
Collateral or any condemnation award (or deed in lieu of condemnation) relating
to any Collateral;

(v) will not, except for Second Priority Permitted Actions, take any action that
would, or could reasonably be expected to, hinder, in any manner, any exercise
of remedies under the First Priority Debt Documents, including any Disposition
of any Collateral, whether by foreclosure or otherwise;

(vi) will not, except for Second Priority Permitted Actions, object to the
manner in which the First Priority Agent or any other First Priority Secured
Party may seek to enforce or collect the First Priority Claims or the First
Priority Liens, regardless of whether any action or failure to act by or on
behalf of the First Priority Agent or any other First Priority Secured Party is,
or could be, adverse to the interests of the Second Priority Secured Parties,
and will not assert, and hereby waive, to the fullest extent permitted by law,
any right to demand, request, plead or otherwise assert or claim the benefit of
any marshalling, appraisal, valuation or other similar right that may be
available under applicable law with respect to the Collateral or any similar
rights a junior secured creditor may have under applicable law; and

 

23



--------------------------------------------------------------------------------

(vii) will not attempt, directly or indirectly, whether by judicial proceeding
or otherwise, to challenge or question the validity or enforceability of any
First Priority Claim or any First Priority Security Document, including this
Agreement, or the validity or enforceability of the priorities, rights or
obligations established by this Agreement.

(b) The Third Priority Agent, for itself and on behalf of the other Third
Priority Secured Parties, agrees that, whether or not any Insolvency or
Liquidation Proceeding or Liquidation Sale has been commenced, the Third
Priority Secured Parties:

(i) except for Third Priority Permitted Actions, will not, so long as the
Discharge of First Priority Claims has not occurred and the Discharge of Second
Priority Claims has not occurred (A) enforce or exercise, or seek to enforce or
exercise, any rights or remedies (including any right of setoff) with respect to
any Collateral (including the enforcement of any right under any account control
agreement, landlord waiver or bailee’s letter or any similar agreement or
arrangement to which the Third Priority Agent or any other Third Priority
Secured Party is a party) or (B) commence or join with any Person (other than
the First Priority Agent or the Second Priority Agent) in commencing, or
petition for or vote in favor of any resolution for, any action or proceeding
with respect to such rights or remedies (including any foreclosure action);
provided, however, that the Third Priority Agent may enforce or exercise any or
all such rights and remedies, or commence, join with any Person in commencing,
or petition for or vote in favor of any resolution for, any such action or
proceeding, after a period of 120 days has elapsed (which period shall be tolled
during any period in which the First Priority Agent and the Second Priority
Agent shall not be entitled to enforce or exercise any rights or remedies with
respect to any Collateral as a result of (x) any injunction issued by a court of
competent jurisdiction or (y) the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding) since the date on which the Third Priority
Agent has delivered to the First Priority Agent and the Second Priority Agent
written notice of the acceleration of the Indebtedness then outstanding under
the Third Priority Debt Agreement (the “Third Lien Standstill Period”); provided
further, however, that (1) notwithstanding the expiration of the Third Lien
Standstill Period or anything herein to the contrary, in no event shall the
Third Priority Agent or any other Third Priority Secured Party enforce or
exercise any rights or remedies with respect to any Collateral, or commence,
join with any Person at any time in commencing, or petition for or vote in favor
of any resolution for, any such action or proceeding, if the First Priority
Agent or any other First Priority Secured Party or the Second Priority Agent or
any other Second Priority Secured Party shall have commenced, and shall be
diligently pursuing (or shall have sought or requested relief from or
modification of the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding to enable the commencement and pursuit thereof), the
enforcement or exercise of any rights or remedies with respect to any Collateral
or any such action or proceeding (prompt written notice thereof to be given to
the Third Priority

 

24



--------------------------------------------------------------------------------

Agent by the First Priority Agent or the Second Priority Agent) and (2) after
the expiration of the Third Lien Standstill Period, so long as none of the First
Priority Agent, the First Priority Secured Parties, the Second Priority Agent or
the Second Priority Secured Parties have commenced any action to enforce their
Lien on any material portion of the Collateral, in the event that and for so
long as the Third Priority Secured Parties (or the Third Priority Agent on their
behalf) have commenced any actions to enforce their Lien with respect to any
Collateral to the extent permitted hereunder and are diligently pursuing such
actions, none of the First Priority Secured Parties, the First Priority Agent,
the Second Priority Secured Parties or the Second Priority Agent shall take any
action of a similar nature with respect to such Collateral; provided that all
other provisions of this Intercreditor Agreement (including the turnover
provisions of Article IV) are complied with;

(ii) will not contest, protest or object to any foreclosure action or proceeding
brought by the First Priority Agent or any other First Priority Secured Party or
the Second Priority Agent or any other Second Priority Secured Party or any
other enforcement or exercise by any First Priority Secured Party or Second
Priority Secured Party of any rights or remedies relating to the Collateral
under the First Priority Debt Documents or the Second Priority Debt Documents,
as applicable, or an Insolvency or Liquidation Proceeding or in connection with
a Liquidation Sale or otherwise, so long as Third Priority Liens attach to the
proceeds thereof subject to the relative priorities set forth in
Section 2.01(a);

(iii) subject to the rights of the Third Priority Secured Parties under
clause (i) above, will not object to the forbearance by the First Priority Agent
or any other First Priority Secured Party or the Second Priority Agent or any
other Second Priority Secured Party from commencing or pursuing any foreclosure
action or proceeding or any other enforcement or exercise of any rights or
remedies with respect to the Collateral;

(iv) will not, so long as the Discharge of First Priority Claims and the
Discharge of Second Priority Claims have not occurred and except for Third
Priority Permitted Actions, take or receive any Collateral, or any proceeds
thereof or payment with respect thereto, in connection with the exercise of any
right or enforcement of any remedy (including any right of setoff) with respect
to any Collateral or in connection with any insurance policy award under a
policy of insurance relating to any Collateral or any condemnation award (or
deed in lieu of condemnation) relating to any Collateral;

(v) will not, except for Third Priority Permitted Actions, take any action that
would, or could reasonably be expected to, hinder, in any manner, any exercise
of remedies under the First Priority Debt Documents or Second Priority Debt
Documents, including any Disposition of any Collateral, whether by foreclosure
or otherwise;

 

25



--------------------------------------------------------------------------------

(vi) will not, except for Third Priority Permitted Actions, object to the manner
in which the First Priority Agent or any other First Priority Secured Party or
the Second Priority Agent or any other Second Priority Secured Party may seek to
enforce or collect the First Priority Claims, the First Priority Liens, the
Second Priority Claims or the Second Priority Liens, respectively, regardless of
whether any action or failure to act by or on behalf of the First Priority Agent
or any other First Priority Secured Party or the Second Priority Agent or any
other Second Priority Secured Party is, or could be, adverse to the interests of
the Third Priority Secured Parties, and will not assert, and hereby waive, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or claim the benefit of any marshalling, appraisal, valuation
or other similar right that may be available under applicable law with respect
to the Collateral or any similar rights a junior secured creditor may have under
applicable law; and

(vii) will not attempt, directly or indirectly, whether by judicial proceeding
or otherwise, to challenge or question the validity or enforceability of any
First Priority Claim, any First Priority Security Document, any Second Priority
Claim or any Second Priority Security Document, including this Agreement, or the
validity or enforceability of the priorities, rights or obligations established
by this Agreement.

(c) Each Person that holds Excess Claims agrees that, whether or not any
Insolvency or Liquidation Proceeding or Liquidation Sale has been commenced,
such Person:

(i) except for Excess Claims Permitted Actions, will not, so long as the
Discharge of Second Priority Claims and the Discharge of Third Priority Claims
has not occurred, (A) enforce or exercise, or seek to enforce or exercise, any
rights or remedies (including any right of setoff) with respect to any
Collateral (including the enforcement of any right under any account control
agreement, landlord waiver or bailee’s letter or any similar agreement or
arrangement to which such Person is a party) or (B) commence or join with any
Person (other than the Second Priority Agent or the Third Priority Agent) in
commencing, or petition for or vote in favor of any resolution for, any action
or proceeding with respect to such rights or remedies (including any foreclosure
action);

(ii) will not contest, protest or object to any foreclosure action or proceeding
brought by the Second Priority Agent or any other Second Priority Secured Party
or the Third Priority Agent or any other Third Priority Secured Party, or any
other enforcement or exercise by any Second Priority Secured Party or any Third
Priority Secured Party of any rights or remedies relating to the Collateral
under the Second Priority Debt Documents or the Third Priority Debt Documents,
respectively, or an Insolvency or Liquidation Proceeding or in connection with a
Liquidation Sale or otherwise, so long as Liens securing the Excess Claims
attach to the proceeds thereof subject to the relative priorities set forth in
Section 2.01(b);

 

26



--------------------------------------------------------------------------------

(iii) subject to the rights of all such Persons under clause (i) above, will not
object to the forbearance by the Second Priority Agent or any other Second
Priority Secured Party or the Third Priority Agent or any other Third Priority
Secured Party from commencing or pursuing any foreclosure action or proceeding
or any other enforcement or exercise of any rights or remedies with respect to
the Collateral;

(iv) will not, so long as the Discharge of Second Priority Claims and the
Discharge of Third Priority Claims has not occurred and except for Excess Claims
Permitted Actions, take or receive any Collateral, or any proceeds thereof or
payment with respect thereto, in connection with the exercise of any right or
enforcement of any remedy (including any right of setoff) with respect to any
Collateral or in connection with any insurance policy award under a policy of
insurance relating to any Collateral or any condemnation award (or deed in lieu
of condemnation) relating to any Collateral;

(v) will not, except for Excess Claims Permitted Actions, take any action that
would, or could reasonably be expected to, hinder, in any manner, any exercise
of remedies under the Second Priority Debt Documents and the Third Priority Debt
Documents, including any Disposition of any Collateral, whether by foreclosure
or otherwise;

(vi) will not, except for Excess Claims Permitted Actions, object to the manner
in which the Second Priority Agent or any other Second Priority Secured Party or
the Third Priority Agent or any other Third Priority Secured Party may seek to
enforce or collect the Second Priority Claims, the Second Priority Liens, the
Third Priority Claims or the Third Priority Liens, regardless of whether any
action or failure to act by or on behalf of the Second Priority Agent, any other
Second Priority Secured Party, Third Priority Agent or any other Third Priority
Secured Party is, or could be, adverse to the interests of all such Persons, and
will not assert, and hereby waive, to the fullest extent permitted by law, any
right to demand, request, plead or otherwise assert or claim the benefit of any
marshalling, appraisal, valuation or other similar right that may be available
under applicable law with respect to the Collateral or any similar rights a
junior secured creditor may have under applicable law; and

(vii) will not attempt, directly or indirectly, whether by judicial proceeding
or otherwise, to challenge or question the validity or enforceability of any
Second Priority Claim, Second Priority Security Document, Third Priority Claim
or any Third Priority Security Document, including this Agreement, or the
validity or enforceability of the priorities, rights or obligations established
by this Agreement.

 

27



--------------------------------------------------------------------------------

For the sake of clarity, the foregoing provisions of this Section 3.02(c) shall
only apply to the exercise of rights and remedies by the holders of Excess
Claims in such capacity and shall not be applicable to the First Priority
Secured Parties in respect of their exercise of rights and remedies with respect
to their First Priority Claims.

SECTION 3.03. Rights as Unsecured Creditors. (a) The Second Priority Agent and
the other Second Priority Secured Parties and the Third Priority Agent and the
other Third Priority Secured Parties may, in accordance with the terms of the
Second Priority Debt Documents and the Third Priority Secured Documents,
respectively, and applicable law, enforce rights and exercise remedies against
any Grantor as unsecured creditors; provided that no such action is otherwise
inconsistent with the terms of this Agreement. Without limiting the generality
of the foregoing sentence, (x) the Second Priority Secured Parties shall be
entitled to prosecute litigation against any Grantor or any other Person liable
in respect of the Second Priority Claims, notwithstanding whether any Second
Lien Standstill Period is then in effect, but shall be prohibited from taking
any action to enforce any judgment until the lapse of any applicable Second Lien
Standstill Period, and (y) the Third Priority Secured Parties shall be entitled
to prosecute litigation against any Grantor or any other Person liable in
respect of the Third Priority Claims, notwithstanding whether any Third Lien
Standstill Period is then in effect, but shall be prohibited from taking any
action to enforce any judgment until the lapse of any applicable Third Lien
Standstill Period. Nothing in this Agreement shall prohibit the receipt by the
Second Priority Agent or any other Second Priority Secured Party or the Third
Priority Agent or any other Third Priority Secured Party of the required
payments of principal, premium, interest, fees and other amounts due under the
Second Priority Debt Documents or the Third Priority Debt Documents,
respectively, so long as such receipt is not the direct or indirect result of
the enforcement or exercise by the Second Priority Agent or any other Second
Priority Secured Party or the Third Priority Agent or any other Third Priority
Secured Party of rights or remedies in contravention of this Agreement as a
secured creditor (including any right of setoff) against Collateral or
enforcement in contravention of this Agreement of any Second Priority Lien and
any Third Priority Lien against Collateral (including any judgment lien
resulting from the exercise of remedies available to an unsecured creditor).

(b) Each Person that holds Excess Claims may, in accordance with the terms of
the agreements, instruments and other documents evidencing or governing the
Excess Claims and applicable law, enforce rights and exercise remedies against
any Grantor as unsecured creditors; provided that no such action is otherwise
inconsistent with the terms of this Agreement. Nothing in this Agreement shall
prohibit the receipt by any such Person of the required payments of principal,
premium, interest, fees and other amounts due under such agreements, instruments
and other documents so long as such receipt is not the direct or indirect result
of the enforcement or exercise by any such Person of rights or remedies in
contravention of this Agreement as a secured creditor (including any right of
setoff) against Collateral or enforcement in contravention of this Agreement of
any Lien against Collateral that would constitute a First Priority Lien but for
the fact that it purportedly secures any Excess Claims (including any judgment
lien resulting from the exercise of remedies available to an unsecured
creditor).

 

28



--------------------------------------------------------------------------------

SECTION 3.04. (i) Automatic Release of Second Priority Liens and Third Priority
Liens. (a) If, in connection with (A) any Disposition of any Collateral
permitted under the terms of the First Priority Debt Documents or (B) the
enforcement or exercise of any rights or remedies with respect to the
Collateral, including any Disposition of Collateral, the First Priority Agent,
for itself and on behalf of the other First Priority Secured Parties,
(x) releases any of the First Priority Liens, or (y) releases any Guarantor from
its obligations under its guarantee of the First Priority Claims (in each case,
a “First Priority Release”), other than any such First Priority Release granted
following (and not as a condition to) the Discharge of First Priority Claims,
then the Second Priority Liens and the Third Priority Liens on such Collateral,
and the obligations of such Guarantor under its guarantee of the Second Priority
Claims and the Third Priority Claims, shall be automatically, unconditionally
and simultaneously released, and the Second Priority Agent, for itself and on
behalf of the other Second Priority Secured Parties, and the Third Priority
Agent, for itself and on behalf of the other Third Priority Secured Parties,
shall promptly execute and deliver to the First Priority Agent, the relevant
Grantor or such Guarantor such termination statements, releases and other
documents as the First Priority Agent or the relevant Grantor or Guarantor may
reasonably request and provide to effectively confirm such First Priority
Release; provided that, in the case of a Disposition of Collateral (other than
any such Disposition in connection with the enforcement or exercise of any
rights or remedies with respect to the Collateral) or a First Priority Release
of a Guarantor from its Guarantee (as defined in the Second Priority Debt
Agreement as in effect on the date hereof) or from its Guarantee (as defined in
the Third Priority Debt Agreement as in effect on the date hereof) (other than
any such First Priority Release in connection with the enforcement or exercise
of any rights or remedies with respect to all of the Capital Stock of such
Guarantor or all or substantially all of its assets), the Second Priority Liens
and the Third Priority Liens or the applicable Guarantee(s) shall not be so
released if such Disposition or such First Priority Release is not permitted
under the terms of the Second Priority Debt Agreement or the Third Priority Debt
Agreement, as applicable.

(ii) If, in connection with (A) any Disposition of any Collateral permitted
under the terms of the Second Priority Debt Documents or (B) the enforcement or
exercise of any rights or remedies with respect to the Collateral, including any
Disposition of Collateral, the Second Priority Agent, for itself and on behalf
of the other Second Priority Secured Parties, (x) releases any of the Second
Priority Liens, or (y) releases any Guarantor from its obligations under its
guarantee of the Second Priority Claims (in each case, a “Second Priority
Release”), other than any such Second Priority Release granted following (and
not as a condition to) the Discharge of Second Priority Claims, then the Third
Priority Liens on such Collateral, and the obligations of such Guarantor under
its guarantee of the Third Priority Claims, shall be automatically,
unconditionally and simultaneously released, and the Third Priority Agent, for
itself and on behalf of the other Third Priority Secured Parties, shall promptly
execute and deliver to the Second Priority Agent, the relevant Grantor or such
Guarantor such termination statements, releases and other documents as the
Second Priority Agent or the relevant Grantor or Guarantor may reasonably
request and provide to effectively confirm such

 

29



--------------------------------------------------------------------------------

Second Priority Release; provided that, in the case of a Disposition of
Collateral (other than any such Disposition in connection with the enforcement
or exercise of any rights or remedies with respect to the Collateral) or a
Second Priority Release of a Guarantor from its Guarantee (as defined in the
Third Priority Debt Agreement as in effect on the date hereof) (other than any
such Second Priority Release in connection with the enforcement or exercise of
any rights or remedies with respect to all of the Capital Stock of such
Guarantor or all or substantially all of its assets), the Third Priority Liens
or the applicable Guarantee(s) shall not be so released if such Disposition or
such Second Priority Release is not permitted under the terms of the Third
Priority Debt Agreement, as applicable.

(b) (i) Until the Discharge of First Priority Claims occurs, the Second Priority
Agent, for itself and on behalf of each other Second Priority Secured Party, and
the Third Priority Agent, for itself and on behalf of each other Third Priority
Secured Party, hereby appoints the First Priority Agent, and any officer or
agent of the First Priority Agent, with full power of substitution, as the
attorney-in-fact of each Second Priority Secured Party and Third Priority
Secured Party for the purpose of carrying out the provisions of this
Section 3.04 and taking any action and executing any instrument that the First
Priority Agent may deem necessary or advisable to accomplish the purposes of
this Section 3.04 (including any endorsements or other instruments of transfer
or release), which appointment is irrevocable and coupled with an interest.

(ii) After the Discharge of First Priority Claims and until the Discharge of
Second Priority Claims occurs, the Third Priority Agent, for itself and on
behalf of each other Third Priority Secured Party, hereby appoints the Second
Priority Agent, and any officer or agent of the Second Priority Agent, with full
power of substitution, as the attorney-in-fact of each Third Priority Secured
Party for the purpose of carrying out the provisions of this Section 3.04 and
taking any action and executing any instrument that the Second Priority Agent
may deem necessary or advisable to accomplish the purposes of this Section 3.04
(including any endorsements or other instruments of transfer or release), which
appointment is irrevocable and coupled with an interest.

SECTION 3.05. Automatic Release of First Priority Liens. (a) If, in connection
with the enforcement or exercise of any rights or remedies with respect to the
Collateral after the expiration of the Second Lien Standstill Period that is
permitted in accordance with clause (2) of the second proviso to
Section 3.02(a)(i), including any Disposition of Collateral, the Second Priority
Agent, for itself and on behalf of the other Second Priority Secured Parties,
(x) releases any of the Second Priority Liens, or (y) releases any Guarantor
from its obligations under its guarantee of the Second Priority Claims (in each
case, a “Second Priority Release”), then the First Priority Liens and the Third
Priority Liens on such Collateral, and the obligations of such Guarantor under
its guarantee of the First Priority Claims and the Third Priority Claims, shall
be automatically, unconditionally and simultaneously released, and the First
Priority Agent, for itself and on behalf of the other First Priority Secured
Parties and the Third Priority Agent, for itself and on behalf of the other
Third Priority Secured Parties, shall promptly

 

30



--------------------------------------------------------------------------------

execute and deliver to the Second Priority Agent, the relevant Grantor or such
Guarantor such termination statements, releases and other documents as the
Second Priority Agent or the relevant Grantor or Guarantor may reasonably
request to effectively confirm such release; provided that so long as the
Discharge of First Priority Claims has not occurred, the proceeds of, or
payments with respect to, any Second Priority Release that are received by the
Second Priority Agent or any other Second Priority Secured Party, shall be
segregated and held in trust and forthwith transferred or paid over to the First
Priority Agent for the benefit of the First Priority Secured Parties in
accordance with Section 4.02(a); provided further, however, that the First
Priority Lender shall not be obligated to release the First Priority Liens on
any Collateral in connection with any sale or other Disposition of Collateral to
a Second Priority Secured Party or an affiliate thereof or any other transaction
other than a sale of such Collateral to a third Person with respect to which at
least 75% of the consideration therefor consists of cash and cash equivalents.

(b) If, in connection with the enforcement or exercise of any rights or remedies
with respect to the Collateral after the expiration of the Third Lien Standstill
Period that is permitted in accordance with clause (2) of the second proviso to
Section 3.02(b)(i), including any Disposition of Collateral, the Third Priority
Agent, for itself and on behalf of the other Third Priority Secured Parties,
(x) releases any of the Third Priority Liens, or (y) releases any Guarantor from
its obligations under its guarantee of the Third Priority Claims (in each case,
a “Third Priority Release”), then the First Priority Liens and the Second
Priority Liens on such Collateral, and the obligations of such Guarantor under
its guarantee of the First Priority Claims and the Second Priority Claims, shall
be automatically, unconditionally and simultaneously released, and the First
Priority Agent, for itself and on behalf of the other First Priority Secured
Parties, and the Second Priority Agent, for itself and on behalf of the other
Second Priority Secured Parties, shall promptly execute and deliver to the Third
Priority Agent, the relevant Grantor or such Guarantor such termination
statements, releases and other documents as the Third Priority Agent or the
relevant Grantor or Guarantor may reasonably request to effectively confirm such
release; provided that so long as the Discharge of First Priority Claims or the
Discharge of Second Priority Claims have not both occurred, the proceeds of, or
payments with respect to, any Third Priority Release that are received by the
Third Priority Agent or any other Third Priority Secured Party, shall be
segregated and held in trust and forthwith transferred or paid over to the First
Priority Agent for the benefit of the First Priority Secured Parties or to the
Second Priority Agent for the benefit of the Second Priority Secured Parties,
each in accordance with Section 4.02(a); provided further, however, that neither
the First Priority Lenders nor the Second Priority Lenders shall be obligated to
release the First Priority Liens or the Second Priority Liens, respectively, on
any Collateral in connection with any sale or other Disposition of Collateral to
a Third Priority Secured Party or an affiliate thereof or any other transaction
other than a sale of such Collateral to a third Person with respect to which at
least 75% of the consideration therefor consists of cash and cash equivalents.

SECTION 3.06. Insurance and Condemnation Awards. So long as the Discharge of
First Priority Claims has not occurred, the First Priority Agent and the other
First Priority Secured Parties shall have the exclusive right, subject to the
rights of the

 

31



--------------------------------------------------------------------------------

Grantors under the First Priority Debt Documents, to settle and adjust claims in
respect of Collateral under policies of insurance covering Collateral and to
approve any award granted in any condemnation or similar proceeding, or any deed
in lieu of condemnation, in respect of the Collateral. All proceeds of any such
policy and any such award, or any payments with respect to a deed in lieu of
condemnation, shall (a) first, prior to the Discharge of First Priority Claims
and subject to the rights of the Grantors under the First Priority Debt
Documents, be paid to the First Priority Agent for the benefit of First Priority
Secured Parties pursuant to the terms of the First Priority Debt Documents,
(b) second, after the Discharge of First Priority Claims and subject to the
rights of the Grantors under the Second Priority Debt Documents, be paid to the
Second Priority Agent for the benefit of the Second Priority Secured Parties
pursuant to the terms of the Second Priority Debt Documents, (c) third, after
the Discharge of Second Priority Claims and subject to the rights of the
Grantors under the Third Priority Debt Documents, be paid to the Third Priority
Agent for the benefit of the Third Priority Secured Parties pursuant to the
terms of the Third Priority Debt Documents, (d) forth, after the Discharge of
Third Priority Claims and subject to the rights of the Grantors under the
agreements, instruments and other documents evidencing or governing the Excess
Claims, be paid to the Persons that hold Excess Claims pursuant to the terms of
such agreements, instruments and other documents, and (e) fifth, if no Excess
Claims are outstanding, be paid to the owner of the subject property or as a
court of competent jurisdiction may otherwise direct. Until the Discharge of
First Priority Claims has occurred, if the Second Priority Agent or any other
Second Priority Secured Party or the Third Priority Agent or any other Third
Priority Secured Party shall, at any time, receive any proceeds of any such
insurance policy or any such award or payment, it shall transfer and pay over
such proceeds to the First Priority Agent in accordance with Section 4.02.
Following the occurrence of the Discharge of First Priority Claims, but until
the Discharge of Second Priority Claims has occurred, if the Third Priority
Agent or any other Third Priority Secured Party shall, at any time, receive any
proceeds of any such insurance policy or any such award or payment, it shall
transfer and pay over such proceeds to the Second Priority Agent in accordance
with Section 4.02. Following the occurrence of the Discharge of First Priority
Claims, the Discharge of Second Priority Claims, but until the Discharge of
Third Priority Claims, if any Person that holds Excess Claims, at any time,
receives any proceeds of any such insurance policy or any such award or payment,
it shall transfer and pay over such proceeds to the Second Priority Agent in
accordance with Section 4.02.

SECTION 3.07. Notification of Release of Collateral. Each of the First Priority
Agent, the Second Priority Agent and the Third Priority Agent shall give the
other prompt written notice of the Disposition by it of, and Release by it of
the Lien on, any Collateral. Such notice shall describe in reasonable detail the
subject Collateral, the parties involved in such Disposition or Release, the
place, time manner and method thereof, and the consideration, if any, received
therefor; provided, however, that the failure to give any such notice shall not
in and of itself in any way impair the effectiveness of any such Disposition or
Release.

SECTION 3.08. Automatic Release of Liens with respect to Excess Claims. If,
after the Discharge of First Priority Claims has occurred, there is a Second

 

32



--------------------------------------------------------------------------------

Priority Release or a Third Priority Release, as the case may be, then the Liens
securing the Excess Claims on such Collateral, and the obligations of such
Guarantor under its guarantee of the Excess Claims, shall be automatically,
unconditionally and simultaneously released, and the First Priority Agent shall,
for itself and on behalf of the other First Priority Secured Parties, promptly
execute and deliver to the Other Priority Agent, the relevant Grantor or such
Guarantor such termination statements, releases and other documents as the Other
Priority Agent or the relevant Grantor or Guarantor may reasonably request to
effectively confirm such release.

ARTICLE IV

Payments

SECTION 4.01. Application of Proceeds. Any Collateral or proceeds thereof
received by any Secured Party or any Person that holds Excess Claims in
connection with any Disposition of, or collection on, such Collateral upon the
enforcement or exercise of any right or remedy (including any right of setoff)
shall be applied as follows:

first, to the payment of costs and expenses of the applicable Secured Party in
connection with such enforcement or exercise,

second, after all such costs and expenses have been paid in full, to the payment
of the First Priority Claims,

third, after all such costs and expenses have been paid in full and the
Discharge of First Priority Claims has occurred, to the payment of the Second
Priority Claims,

fourth, after all such costs and expenses have been paid in full and the
Discharge of Second Priority Claims has occurred, to the payment of the Third
Priority Claims, and

fourth, after all such costs and expenses have been paid in full, the Discharge
of First Priority Claims has occurred, the Discharge of Second Priority Claims
has occurred, and the Discharge of Third Priority Claims has occurred, to the
payment of any Excess Claims.

After all such costs and expenses have been paid in full, the Discharge of First
Priority Claims has occurred, the Discharge of Second Priority Claims has
occurred, the Discharge of Third Priority Claims has occurred and all Excess
Claims have been paid in full, any surplus Collateral or proceeds then remaining
shall be returned to the applicable Grantor or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

SECTION 4.02. Payment Over. (a) So long as the Discharge of First Priority
Claims has not occurred, any Collateral or any proceeds thereof (together with
assets or proceeds subject to Liens referred to in the final sentence of
Section 2.03(a))

 

33



--------------------------------------------------------------------------------

received by the Second Priority Agent or any other Second Priority Secured Party
or the Third Priority Agent or any other Third Priority Secured Party in
connection with any Disposition of, or collection on, such Collateral upon the
enforcement or the exercise of any right or remedy (including any right of
setoff) with respect to the Collateral, or in connection with any insurance
policy claim or any condemnation award (or deed in lieu of condemnation), shall
be segregated and held in trust and forthwith transferred or paid over to the
First Priority Agent for the benefit of the First Priority Secured Parties in
the same form as received, together with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct. Until the Discharge of
First Priority Claims occurs, the Second Priority Agent, for itself and on
behalf of each other Second Priority Secured Party, and the Third Priority
Agent, for itself and on behalf of each other Third Priority Secured Party
hereby appoints the First Priority Agent, and any officer or agent of the First
Priority Agent, with full power of substitution, the attorney-in-fact of each
Second Priority Secured Party and each Third Priority Secured Party for the
purpose of carrying out the provisions of this Section 4.02(a) and taking any
action and executing any instrument that the First Priority Agent may deem
necessary or advisable to accomplish the purposes of this Section 4.02(a), which
appointment is irrevocable and coupled with an interest.

(b) (i) So long as the Discharge of First Priority Claims has occurred and the
Discharge of Second Priority Claims has not occurred, any Collateral or any
proceeds thereof (together with assets or proceeds subject to Liens referred to
in the final sentence of Section 2.03(b)) received by Third Priority Agent or
any other Third Priority Secured Party in connection with any Disposition of, or
collection on, such Collateral upon the enforcement or the exercise of any right
or remedy (including any right of setoff) with respect to the Collateral, or in
connection with any insurance policy claim or any condemnation award (or deed in
lieu of condemnation), shall be segregated and held in trust and forthwith
transferred or paid over to the Second Priority Agent for the benefit of the
Second Priority Secured Parties in the same form as received, together with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct. Until the Discharge of Second Priority Claims occurs, the Third Priority
Agent, for itself and on behalf of each other Third Priority Secured Party
hereby appoints the Second Priority Agent, and any officer or agent of the
Second Priority Agent, with full power of substitution, the attorney-in-fact of
each Third Priority Secured Party for the purpose of carrying out the provisions
of this Section 4.02(b) and taking any action and executing any instrument that
the Second Priority Agent may deem necessary or advisable to accomplish the
purposes of this Section 4.02(b), which appointment is irrevocable and coupled
with an interest.

(ii) So long as the Discharge of First Priority Claims and the Discharge of
Second Priority Claims have occurred and the Discharge of Third Priority Claims
has not occurred, any Collateral or any proceeds thereof (together with assets
or proceeds subject to Liens referred to in the final sentence of
Section 2.03(b)) received by any Person that holds Excess Claims in connection
with any Disposition of, or collection on, such Collateral upon the enforcement
or the exercise of any right or remedy (including any right of setoff) with
respect to the Collateral, or in connection with any insurance policy claim or
any condemnation award (or deed in lieu of condemnation),

 

34



--------------------------------------------------------------------------------

shall be segregated and held in trust and forthwith transferred or paid over to
the Third Priority Agent for the benefit of the Third Priority Secured Parties
in the same form as received, together with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct. Until the Discharge of
Third Priority Claims occurs, each Person that holds any Excess Claims hereby
appoints the Third Priority Agent, and any officer or agent of the Third
Priority Agent, with full power of substitution, the attorney-in-fact of each
such Person for the purpose of carrying out the provisions of this
Section 4.02(b) and taking any action and executing any instrument that the
Third Priority Agent may deem necessary or advisable to accomplish the purposes
of this Section 4.02(b), which appointment is irrevocable and coupled with an
interest.

SECTION 4.03. Certain Agreements with Respect to Unenforceable Liens.
(a) Notwithstanding anything to the contrary contained herein, (x) if in any
Insolvency or Liquidation Proceeding a determination is made that any First
Priority Lien encumbering any Collateral is not enforceable for any reason, then
the Second Priority Agent, the Second Priority Secured Parties, the Third
Priority Agent and the Third Priority Secured Parties agree that, any
distribution or recovery they may receive with respect to, or allocable to, the
value of the assets constituting Collateral subject to an enforceable Lien in
favor of the Second Priority Secured Parties or the Third Priority Secured
Parties or any proceeds thereof shall (for so long as the Discharge of First
Priority Claims has not occurred) be segregated and held in trust and forthwith
paid over to the First Priority Agent for the benefit of the First Priority
Secured Parties in the same form as received without recourse, representation or
warranty (other than a representation of the Second Priority Agent that it has
not otherwise sold, assigned, transferred or pledged any right, title or
interest in and to such distribution or recovery) but with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct and
(y) after the Discharge of First Priority Claims occurs, if in any Insolvency or
Liquidation Proceeding a determination is made that any Second Priority Lien
encumbering any Collateral is not enforceable for any reason, then the Third
Priority Agent and the Third Priority Secured Parties agree that, any
distribution or recovery they may receive with respect to, or allocable to, the
value of the assets constituting Collateral subject to an enforceable Lien in
favor of the Third Priority Secured Parties or any proceeds thereof shall (for
so long as the Discharge of Second Priority Claims has not occurred) be
segregated and held in trust and forthwith paid over to the Second Priority
Agent for the benefit of the Second Priority Secured Parties in the same form as
received without recourse, representation or warranty (other than a
representation of the Third Priority Agent that it has not otherwise sold,
assigned, transferred or pledged any right, title or interest in and to such
distribution or recovery) but with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. Until the Discharge of First
Priority Claims occurs, the Second Priority Agent, for itself and on behalf of
each other Second Priority Secured Party, and the Third Priority Agent, for
itself and on behalf of each other Third Priority Secured Party, hereby appoints
the First Priority Agent, and any officer or agent of the First Priority Agent,
with full power of substitution, the attorney-in-fact of each Second Priority
Secured Party and each Third Priority Secured Party for the limited purpose of
carrying out the provisions of this Section 4.03(a) and taking any action and
executing any instrument that the First Priority Agent may deem necessary or
advisable to accomplish the purposes of this Section 4.03(a), which appointment
is

 

35



--------------------------------------------------------------------------------

irrevocable and coupled with an interest. After the Discharge of First Priority
Claims occurs, and until the Discharge of Second Priority Claims, the Third
Priority Agent, for itself and on behalf of each other Third Priority Secured
Party, hereby appoints the Second Priority Agent, and any officer or agent of
the Second Priority Agent, with full power of substitution, the attorney-in-fact
of each Third Priority Secured Party for the limited purpose of carrying out the
provisions of this Section 4.03(a) and taking any action and executing any
instrument that the Second Priority Agent may deem necessary or advisable to
accomplish the purposes of this Section 4.03(a), which appointment is
irrevocable and coupled with an interest.

(b) Notwithstanding anything to the contrary contained herein, if in any
Insolvency or Liquidation Proceeding a determination is made that any Lien
encumbering any Collateral is not enforceable for any reason, then Persons
holding any Excess Claims agree that, any distribution or recovery they may
receive with respect to, or allocable to, the value of the assets intended to
constitute such Collateral or any proceeds thereof shall, (i) (for so long as so
long as the Discharge of First Priority Claims has occurred and the Discharge of
Second Priority Claims has not occurred) be segregated and held in trust and
forthwith paid over to the Second Priority Agent for the benefit of the Second
Priority Secured Parties in the same form as received without recourse,
representation or warranty (other than a representation of any such Person that
it has not otherwise sold, assigned, transferred or pledged any right, title or
interest in and to such distribution or recovery) but with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct, and
after the Discharge of First Priority Claims has occurred and until the
Discharge of Second Priority Claims occurs, each Person holding Excess Claims,
hereby appoints the Second Priority Agent, and any officer or agent of the
Second Priority Agent, with full power of substitution, the attorney-in-fact of
such Person for the limited purpose of carrying out the provisions of this
Section 4.03(b) and taking any action and executing any instrument that the
First Priority Agent may deem necessary or advisable to accomplish the purposes
of this Section 4.03(b), which appointment is irrevocable and coupled with an
interest; and (ii) (for so long as so long as the Discharge of Second Priority
Claims has occurred and the Discharge of Third Priority Claims has not occurred)
be segregated and held in trust and forthwith paid over to the Third Priority
Agent for the benefit of the Third Priority Secured Parties in the same form as
received without recourse, representation or warranty (other than a
representation of any such Person that it has not otherwise sold, assigned,
transferred or pledged any right, title or interest in and to such distribution
or recovery) but with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct, and after the Discharge of Second Priority
Claims has occurred and until the Discharge of Third Priority Claims occurs,
each Person holding Excess Claims, hereby appoints the Third Priority Agent, and
any officer or agent of the Third Priority Agent, with full power of
substitution, the attorney-in-fact of such Person for the limited purpose of
carrying out the provisions of this Section 4.03(b) and taking any action and
executing any instrument that the Second Priority Agent may deem necessary or
advisable to accomplish the purposes of this Section 4.03(b), which appointment
is irrevocable and coupled with an interest.

 

36



--------------------------------------------------------------------------------

ARTICLE V

Bailment for Perfection of Certain Security Interests

(a) The Controlling Agent agrees that if it shall at any time hold a First
Priority Lien or a Second Priority Lien, as the case may be, on any Collateral
that can be perfected or the priority of which can be enhanced by the possession
or control of such Collateral or of any account in which such Collateral is
held, and if such Collateral or any such account is in fact in the possession or
under the control of the Controlling Agent, or of agents or bailees of the
Controlling Agent (such Collateral being referred to herein as the “Pledged or
Controlled Collateral”), the Controlling Agent shall, solely for the purpose of
perfecting the Other Priority Liens and subject to the terms and conditions of
this Article V, also (i) hold and/or maintain control of such Pledged or
Controlled Collateral as gratuitous bailee for and representative (as defined in
Section 1-201(35) of the Uniform Commercial Code as in effect in the State of
New York) of, or as agent for, the Other Priority Agents, (ii) with respect to
any securities accounts included in the Collateral, have “control” (within the
meaning of Section 8-106(d)(3) of the UCC) of such securities accounts on behalf
of the Other Priority Agents and (iii) with respect to any deposit accounts
included in the Collateral, act as agent for the Other Priority Agents and any
assignee.

(b) The Controlling Agent shall be entitled to deal with the Pledged or
Controlled Collateral in accordance with the terms of this Agreement and the
other applicable Debt Documents as if the Other Priority Liens did not exist.
The obligations and responsibilities of the Controlling Agent to the Other
Priority Agents and the Other Priority Secured Parties under this Article V
shall be limited solely to holding or controlling the Pledged or Controlled
Collateral as gratuitous bailee and representative (as defined in
Section 1-201(35) of the Uniform Commercial Code as in effect in the State of
New York) in accordance with this Article V. Without limiting the foregoing, the
Controlling Agent shall have no obligation or responsibility to ensure that any
Pledged or Controlled Collateral is genuine or owned by any of the Grantors. The
Controlling Agent acting pursuant to this Article V shall not, by reason of this
Agreement, any other Security Document or any other document, have a fiduciary
relationship in respect of any Other Priority Secured Party.

(c) Upon the Discharge of First Priority Claims or the Discharge of Second
Priority Claims, as applicable, the Controlling Agent shall transfer the
possession and control of the Pledged or Controlled Collateral, together with
any necessary endorsements but without recourse or warranty, (i) if the Second
Priority Claims are outstanding at such time, to the Second Priority Agent,
(ii) if no Second Priority Claims are outstanding at such time and any Third
Priority Claims are outstanding at such time, to the Third Priority Agent,
(iii) if no Second Priority Claims or Third Priority Claims are outstanding at
such time and any Excess Claims are outstanding at such time, to the Persons
holding such Excess Claims, and (iv) if no Second Priority Claims, no Third
Priority Claims, and no Excess Claims are outstanding at such time, to the
applicable Grantor, in each case so as to allow such Person to obtain possession
and control of such Pledged or Controlled Collateral. In connection with any
transfer under clause (i) of the

 

37



--------------------------------------------------------------------------------

immediately preceding sentence, the Controlling Agent agrees, at the expense of
the Grantors, to take all actions in its power as shall be reasonably requested
by the successor Controlling Agent to permit such successor Controlling Agent to
obtain, for the benefit of the Other Priority Secured Parties, a first priority
security interest in the Pledged or Controlled Collateral.

ARTICLE VI

Insolvency or Liquidation Proceedings

SECTION 6.01. Finance and Sale Matters. (a) Until the Discharge of First
Priority Claims has occurred, the Second Priority Agent, for itself and on
behalf of the other Second Priority Secured Parties, and the Third Priority
Agent, for itself and on behalf of the other Third Priority Secured Parties,
agrees that, in the event of any Insolvency or Liquidation Proceeding, the
Second Priority Secured Parties and the Third Priority Secured Parties:

(i) will not oppose or object to the use of any Collateral constituting cash
collateral under Section 363 of the Bankruptcy Code, or any comparable provision
of any other Bankruptcy Law, unless the First Priority Secured Parties, or a
representative authorized by the First Priority Secured Parties, shall oppose or
object to such use of cash collateral;

(ii) (A) will not oppose or object to any post-petition financing provided to
any Grantor, whether provided by the First Priority Secured Parties or any other
Person, under Section 364 of the Bankruptcy Code, or any comparable provision of
any other Bankruptcy Law (a “First DIP Financing”), or the Liens securing any
First DIP Financing (“First DIP Financing Liens”), unless the First Priority
Secured Parties, or a representative authorized by the First Priority Secured
Parties, shall then oppose or object to such First DIP Financing or such First
DIP Financing Liens, and, to the extent that such First DIP Financing Liens are
senior to, or rank pari passu with, the First Priority Liens on the Collateral,
or the First Priority Claims are (x) included as obligations under such First
DIP Financing or (y) are repaid with proceeds of the First DIP Financing, the
Second Priority Agent will, for itself and on behalf of the other Second
Priority Secured Parties, subordinate the Second Priority Liens on the
Collateral and the Third Priority Agent will, for itself and on behalf of the
other Third Priority Secured Parties, subordinate the Third Priority Liens on
the Collateral, in each case, to the First Priority Liens on the Collateral, if
applicable, and to the First DIP Financing Liens (including if the First
Priority Claims are (x) included as obligations under such First DIP Financing
or (y) are repaid with proceeds of the First DIP Financing) on the terms of this
Agreement (and each Person holding any Excess Claims will subordinate its Liens
securing such Excess Claims to the Third Priority Claims, the Second Priority
Claims, the First Priority Liens and the First DIP Financing Liens on the terms
of this Agreement); and (B) will not propose any First DIP Financing to any
Grantor.

 

38



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary, the Second Priority Secured Parties
and the Third Priority Secured Parties retain their rights under the Bankruptcy
Code to make post-petition financing proposals and such proposals shall not be
deemed to be an objection to any other First DIP Financing proposals so long as
(x) any court order approving such post-petition financing requires that the
First Priority Claims be paid in full in cash as a condition to such
post-petition financing, and (y) the First Priority Claims are paid in full in
cash on the date of such post-petition financing, which date shall be no later
than 10 days after the date on which such post-petition financing is approved by
the court in which such Insolvency or Liquidation Proceeding is pending;

(iii) except to the extent permitted by paragraph (c) of this Section 6.01, in
connection with the use of cash collateral as described in clause (i) above or a
First DIP Financing, will not request adequate protection with respect to any
Collateral or any other relief in connection with such use of cash collateral,
First DIP Financing or First DIP Financing Liens; and

(iv) will not oppose or object to any Disposition of any Collateral free and
clear of the Second Priority Liens, the Third Priority Liens or other claims
under Section 363 of the Bankruptcy Code, or any comparable provision of any
other Bankruptcy Law, if the First Priority Secured Parties, or a representative
authorized by the First Priority Secured Parties, shall consent to such
Disposition.

(b) After the Discharge of First Priority Claims and until the Discharge of
Second Priority Claims, the Third Priority Agent, for itself and on behalf of
the other Third Priority Secured Parties, agrees that, in the event of any
Insolvency or Liquidation Proceeding, the Third Priority Secured Parties and the
Third Priority Secured Parties:

(i) will not oppose or object to the use of any Collateral constituting cash
collateral under Section 363 of the Bankruptcy Code, or any comparable provision
of any other Bankruptcy Law, unless the Second Priority Secured Parties, or a
representative authorized by the Second Priority Secured Parties, shall oppose
or object to such use of cash collateral;

(ii) (A) will not oppose or object to any post-petition financing provided to
any Grantor, whether provided by the Second Priority Secured Parties or any
other Person, under Section 364 of the Bankruptcy Code, or any comparable
provision of any other Bankruptcy Law (a “Second DIP Financing”), or the Liens
securing any Second DIP Financing (“Second DIP Financing Liens”), unless the
Second Priority Secured Parties, or a representative authorized by the Second
Priority Secured Parties, shall then oppose or object to such Second DIP
Financing or such Second DIP Financing Liens, and, to the extent that such
Second DIP Financing Liens are senior to, or rank pari passu with, the Second
Priority Liens on the Collateral, or the Second Priority Claims are (x) included
as obligations under such Second DIP Financing or (y) are repaid with proceeds
of the Second DIP Financing, the Third Priority Agent will, for itself and on
behalf of the other Third Priority Secured Parties, subordinate the Third
Priority Liens on the

 

39



--------------------------------------------------------------------------------

Collateral to the Second Priority Liens on the Collateral, if applicable, and to
the Second DIP Financing Liens (including if the Second Priority Claims are
(x) included as obligations under such Second DIP Financing or (y) are repaid
with proceeds of the Second DIP Financing) on the terms of this Agreement (and
each Person holding any Excess Claims will subordinate its Liens securing such
Excess Claims to the Third Priority Claims, the Second Priority Claims, and the
Second DIP Financing Liens on the terms of this Agreement); and (B) will not
propose any Second DIP Financing to any Grantor. Notwithstanding anything to the
contrary, the Third Priority Secured Parties retain their rights under the
Bankruptcy Code to make post-petition financing proposals and such proposals
shall not be deemed to be an objection to any other Second DIP Financing
proposals so long as (x) any court order approving such post-petition financing
requires that the Second Priority Claims be paid in full in cash as a condition
to such post-petition financing, and (y) the Second Priority Claims are paid in
full in cash on the date of such post-petition financing, which date shall be no
later than 10 days after the date on which such post-petition financing is
approved by the court in which such Insolvency or Liquidation Proceeding is
pending;

(iii) except to the extent permitted by paragraph (c) of this Section 6.01, in
connection with the use of cash collateral as described in clause (i) above or a
Second DIP Financing, will not request adequate protection with respect to any
Collateral or any other relief in connection with such use of cash collateral,
Second DIP Financing or Second DIP Financing Liens; and

(iv) will not oppose or object to any Disposition of any Collateral free and
clear of the Third Priority Liens, or other claims under Section 363 of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, if the
Second Priority Secured Parties, or a representative authorized by the Second
Priority Secured Parties, shall consent to such Disposition.

(c) (i) The Second Priority Agent, for itself and on behalf of the other Second
Priority Secured Parties, and the Third Priority Agent, for itself and on behalf
of the other Third Priority Secured Parties, agrees that no Second Priority
Secured Party or Third Priority Secured Party shall contest, or support any
other Person in contesting, (x) any request by the First Priority Agent or any
other First Priority Secured Party for adequate protection in respect of any
First Priority Claims or (y) any objection, based on a claim of a lack of
adequate protection with respect of any First Priority Claims, by the First
Priority Agent or any other First Priority Secured Party to any motion, relief,
action or proceeding. Notwithstanding the immediately preceding sentence, if, in
connection with any First DIP Financing or use of cash collateral, (A) any First
Priority Secured Party is granted adequate protection in the form of a Lien on
additional collateral, the Second Priority Agent may, for itself and on behalf
of the other Second Priority Secured Parties and the Third Priority Agent may,
for itself and on behalf of the other Third Priority Secured Parties, seek or
request adequate protection in the form of a Lien on such additional collateral,
which Lien will be subordinated to the First Priority Liens (and to the Second
Priority Liens, in the case of the Third Priority Claims) and First DIP
Financing Liens on the same basis as the other Second Priority Liens and the
Third Priority Liens are subordinated to the First Priority Liens (or to the
Second Priority Liens, in the case of the

 

40



--------------------------------------------------------------------------------

Third Priority Claims) under this Agreement, (B) any Second Priority Secured
Party is granted adequate protection in the form of a Lien on additional
collateral, the First Priority Agent shall, for itself and on behalf of the
other First Priority Secured Parties, be granted adequate protection in the form
of a Lien on such additional collateral as security for the First Priority
Claims that is senior to such Second Priority Lien on the same basis as the
other Second Priority Liens are subordinated to the First Priority Liens and
senior to the Third Priority Liens under this Agreement, and (C) any Third
Priority Secured Party is granted adequate protection in the form of a Lien on
additional collateral, the First Priority Agent will, for itself and on behalf
of the other First Priority Secured Parties and the Second Priority Agent will,
for itself and on behalf of the other Second Priority Secured Parties, be
granted adequate protection in the form of a Lien on such additional collateral
that is senior to such Third Priority Lien as security for the First Priority
Claims and the Second Priority Claims, as the case may be, on the same basis as
the other Third Priority Liens are subordinated to the First Priority Liens and
the Second Priority Liens under this Agreement.

(ii) After the Discharge of First Priority Claims, the Third Priority Agent, for
itself and on behalf of the other Third Priority Secured Parties, will agree
that no Third Priority Secured Party, as the case may be, may contest, or
support any other Person in contesting, (x) any request by the Second Priority
Agent or any other Second Priority Secured Party for adequate protection in
respect of any Second Priority Claims or (y) any objection, based on a claim of
a lack of adequate protection with respect of any Second Priority Claims, by the
Second Priority Agent or any other Second Priority Secured Party to any motion,
relief, action or proceeding. Notwithstanding the immediately preceding
sentence, if, in connection with any Second DIP Financing or use of cash
collateral, (A) any Second Priority Secured Party is granted adequate protection
in the form of a Lien on additional collateral, the Third Priority Agent may,
for itself and on behalf of the other Third Priority Secured Parties, seek or
request adequate protection in the form of a Lien on such additional collateral,
which Lien will be subordinated to the Second Priority Liens and Second DIP
Financing Liens on the same basis as the other Third Priority Liens are
subordinated to the Second Priority Liens under this Agreement and (B) any Third
Priority Secured Party is granted adequate protection in the form of a Lien on
additional collateral, the Second Priority Agent will, for itself and on behalf
of the other Second Priority Secured Parties, be granted adequate protection in
the form of a Lien on such additional collateral as security for the Second
Priority Claims that is senior to such Third Priority Lien on the same basis as
the other Third Priority Liens are subordinated to the Second Priority Liens.

(d) Notwithstanding the foregoing, the applicable provisions of Section 6.01(a)
and (c) above shall only be binding on the Second Priority Secured Parties and
the Third Priority Secured Parties with respect to any First DIP Financing to
the extent the principal amount of such First DIP Financing, when taken together
with the aggregate principal amount of the First Priority Claims (which, in each
case, for the avoidance of doubt shall not include any First Priority Claims of
the type described in clause (b) or (c) of the first paragraph of the definition
thereof), does not exceed the sum of (i) the Maximum First Priority Indebtedness
Amount, and (ii) $5,000,000.

 

41



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, the applicable provisions of Section 6.01(b)
and (c) above shall only be binding on the Third Priority Secured Parties with
respect to any Second DIP Financing to the extent the principal amount of such
Second DIP Financing, when taken together with the aggregate principal amount of
the Second Priority Claims and any First Priority Claims (which, in each case,
for the avoidance of doubt shall not include any First Priority Claims of the
type described in clause (b) or (c) of the first paragraph of the definition
thereof), does not exceed the sum of (i) the Maximum Second Priority
Indebtedness Amount, (ii) the Maximum First Priority Indebtedness Amount, and
(iii) $5,000,000.

SECTION 6.02. Relief from the Automatic Stay. The Second Priority Agent, for
itself and on behalf of the other Second Priority Secured Parties and the Third
Priority Agent, for itself and on behalf of the other Third Priority Secured
Parties, each agrees that, so long as the Discharge of First Priority Claims has
not occurred, no Second Priority Secured Party or Third Priority Secured Party
shall, without the prior written consent of the First Priority Agent, seek or
request relief from or modification of the automatic stay or any other stay in
any Insolvency or Liquidation Proceeding in respect of any part of the
Collateral, any proceeds thereof or any Second Priority Lien or Third Priority
Lien on the Collateral. After the Discharge of First Priority Claims, the Third
Priority Agent, for itself and on behalf of the other Third Priority Secured
Parties will each agree that, so long as the Discharge of Second Priority Claims
has not occurred, no Third Priority Secured Party shall, without the prior
written consent of the Second Priority Agent, seek or request relief from or
modification of the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of any part of the Collateral, any proceeds
thereof or any Third Priority Lien on the Collateral.

SECTION 6.03. Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of the
First Priority Claims, the Second Priority Claims, the Third Priority Claims,
and any Excess Claims, then, to the extent the debt obligations distributed on
account of the First Priority Claims, on account of the Second Priority Claims,
on account of the Third Priority Claims, and on account of any Excess Claims are
secured by Liens upon the same assets or property, the provisions of this
Agreement will survive the distribution of such debt obligations pursuant to
such plan and will apply with like effect to the Liens securing such debt
obligations.

SECTION 6.04. Post-Petition Interest. (a) The Second Priority Agent, for itself
and on behalf of the other Second Priority Secured Parties, and the Third
Priority Agent, for itself and on behalf of the other Third Priority Secured
Parties, each agrees that no Second Priority Secured Party or Third Priority
Secured Party shall oppose or seek to challenge any claim by the First Priority
Agent or any other First Priority Secured Party for allowance in any Insolvency
or Liquidation Proceeding of First Priority Claims consisting of post-petition
interest, fees or expenses to the extent of the value of the First Priority
Liens (it being understood and agreed that such value shall be determined
without regard to the existence of the Second Priority Liens or Third Priority
Liens on the Collateral).

 

42



--------------------------------------------------------------------------------

(b) The First Priority Agent, for itself and on behalf of the other First
Priority Secured Parties, agrees that the Second Priority Agent or any other
Second Priority Secured Party or the Third Priority Agent or any Third Priority
Secured Party may make a claim for allowance in any Insolvency or Liquidation
Proceeding of Second Priority Claims or Third Priority Claims consisting of
post-petition interest, fees or expenses to the extent of the value of the
Second Priority Liens or Third Priority Liens; provided, however, that (i) if
the First Priority Secured Parties shall have made any such claim, such claim
(A) shall have also have been approved or (B) shall have been approved prior to,
or will be approved contemporaneous with, the approval of any such claim by any
Second Priority Secured Party or any Third Priority Secured Party and (ii) each
First Priority Secured Party may oppose or seek to challenge any such claim.

(c) After the Discharge of First Priority Claims, the Third Priority Agent, for
itself and on behalf of the other Third Priority Secured Parties agree that no
Third Priority Secured Party, shall oppose or seek to challenge any claim by the
Second Priority Agent or any other Second Priority Secured Party for allowance
in any insolvency or liquidation proceeding of Second Priority Claims consisting
of post-petition interest, fees or expenses to the extent of the value of the
Second Priority Liens (it being understood and agreed that such value will be
determined without regard to the existence of the Third Priority Liens on the
Collateral). The Second Priority Agent, for itself and on behalf of the other
Second Priority Secured Parties, agree that the Third Priority Agent of any
other Third Priority Secured Party may make a claim for allowance in any
insolvency or liquidation proceeding of Third Priority Claims consisting of
post-petition interest, fees or expenses to the extent of the value of the Third
Priority Claims; provided, however, that (i) if the Second Priority Secured
Parties shall have made any such claim, such claim (A) shall have also have been
approved or (B) will be approved contemporaneous with the approval of any such
claim by any Third Priority Secured Party and (ii) each Second Priority Secured
Party may oppose or seek to challenge any such claim.

SECTION 6.05. Certain Waivers by the Second Priority Secured Parties and the
Third Priority Secured Parties. The Second Priority Agent, for itself and on
behalf of the other Second Priority Secured Parties, and the Third Priority
Agent, for itself and on behalf of the other Third Priority Secured Parties,
waives any claim any Second Priority Secured Party or any Third Priority Secured
Party may hereafter have against any First Priority Secured Party arising out of
(a) the election by any First Priority Secured Party of the application of
Section 1111(b)(2) of the Bankruptcy Code, or any comparable provision of any
other Bankruptcy Law, or (b) any use of cash collateral or financing
arrangement, or any grant of a security interest in the Collateral, in any
Insolvency or Liquidation Proceeding. After the Discharge of First Priority
Claims, the Third Priority Agent, for itself and on behalf of the other Third
Priority Secured Parties, waives any claim any Third Priority Secured Party may
hereafter have against any Second Priority Secured Party arising out of (x) the
election by any Second Priority Secured Party of the application of
Section 1111(b)(2) of the Bankruptcy Code, or any comparable provision of any
other Bankruptcy Law, or (y) any use of cash collateral or financing
arrangement, or any grant of a security interest in the Collateral, in any
Insolvency or Liquidation Proceeding.

 

43



--------------------------------------------------------------------------------

SECTION 6.06. Certain Voting Matters. Each of the First Priority Agent, on
behalf of the First Priority Secured Parties, the Second Priority Agent on
behalf of the Second Priority Secured Parties, and the Third Priority Agent on
behalf of the Third Priority Secured Parties, agrees that, without the written
consent of the other, it will not seek to vote with the other as a single class
in connection with any plan of reorganization in any Insolvency or Liquidation
Proceeding. Except as provided in this Section 6.06, nothing in this Agreement
is intended, or shall be construed, to limit the ability of the Second Priority
Agent, the Second Priority Secured Parties, the Third Priority Agent or the
Third Priority Secured Parties to vote on any plan of reorganization that
maintains the lien subordination provisions of this Agreement or of either the
First Priority Secured Parties, the Second Priority Secured Parties, or the
Third Priority Secured Parties to contest any plan of reorganization that does
not maintain the lien subordination provisions of this Agreement.

ARTICLE VII

Other Agreements

SECTION 7.01. Matters Relating to Debt Documents. Each of the Company and Second
Priority Agent agrees that the Second Priority Debt Agreement and each Second
Priority Security Document shall contain the applicable provisions set forth on
Annex I hereto, or similar provisions approved by the First Priority Agent,
which approval shall not be unreasonably withheld or delayed. Each of the
Company and the Second Priority Agent further agrees that each Second Priority
Mortgage covering any Collateral shall contain such other language as the First
Priority Agent may reasonably request to reflect the subordination of such
Second Priority Mortgage to the First Priority Security Document covering such
Collateral pursuant to this Agreement.

(b) Each of the Company and the Third Priority Agent agrees that the Third
Priority Debt Agreement and each Third Priority Security Document shall contain
the applicable provisions set forth on Annex I hereto, or similar provisions
approved by the First Priority Agent, which approval shall not be unreasonably
withheld or delayed. Each of the Company and the Third Priority Agent further
agrees that each Third Priority Mortgage covering any Collateral shall contain
such other language as the First Priority Agent may reasonably request to
reflect the subordination of such Second Priority Mortgage to the First Priority
Security Document covering such Collateral pursuant to this Agreement.

SECTION 7.02. Effect of Refinancing of Indebtedness under First Priority Debt
Documents. If, substantially contemporaneously with the Discharge of First
Priority Claims, the Grantors Refinance Indebtedness outstanding under the First
Priority Debt Documents and provided that (a) such Refinancing is permitted
hereby and (b) the Company gives to the Second Priority Agent and the Third
Priority Agent written notice (the “Refinancing Notice”) electing the
application of the provisions of this

 

44



--------------------------------------------------------------------------------

Section 7.02 to such Refinancing Indebtedness, then (i) such Discharge of First
Priority Claims shall automatically be deemed not to have occurred for all
purposes of this Agreement, (ii) such Refinancing Indebtedness and all other
obligations under the documents evidencing such Indebtedness (the “New First
Priority Claims”) shall automatically be treated as First Priority Claims for
all purposes of this Agreement, including for purposes of the Lien priorities
and rights in respect of Collateral set forth herein, (iii) the Debt Agreement
and the other documents evidencing such Refinancing Indebtedness (the “New First
Priority Debt Documents”) shall automatically be treated as the First Priority
Debt Agreement and the First Priority Debt Documents and, in the case of New
First Priority Debt Documents that are security documents pursuant to which any
Grantor has granted a Lien to secure any New First Priority Claim, as the First
Priority Security Documents for all purposes of this Agreement, (iv) the
collateral agent under the New First Priority Debt Documents (the “New First
Priority Agent”) shall be deemed to be the First Priority Agent for all purposes
of this Agreement and (v) the lenders under the New First Priority Debt
Documents shall be deemed to be the First Priority Creditors for all purposes of
this Agreement. Upon receipt of a Refinancing Notice, which notice shall include
the identity of the New First Priority Agent, the Second Priority Agent and the
Third Priority Agent shall promptly enter into such documents and agreements
(including amendments or supplements to this Agreement) as the Company or such
New First Priority Agent may reasonably request in order to provide to the New
First Priority Agent the rights and powers contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement. The
Company shall cause the agreement, document or instrument pursuant to which the
New First Priority Agent is appointed to provide that the New First Priority
Agent agrees to be bound by the terms of this Agreement. In furtherance of
Section 2.03, if the New First Priority Claims are secured by assets of the
Grantors that do not also secure the Second Priority Claims and the Third
Priority Claims, the applicable Grantors shall promptly grant a Second Priority
Lien and a Third Priority Lien on such assets to secure the Second Priority
Claims and the Third Priority Claims.

SECTION 7.03. No Waiver by First Priority Secured Parties. Other than with
respect to the Second Priority Permitted Actions on the Third Priority Permitted
Actions, nothing contained herein shall prohibit or in any way limit the First
Priority Agent or any other First Priority Secured Party from opposing,
challenging or objecting to, in any Insolvency or Liquidation Proceeding or
otherwise, any action taken, or any claim made, by the Second Priority Agent,
any other Second Priority Secured Party, the Third Priority Agent or any other
Third Priority Secured Party including any request by the Second Priority Agent,
any other Second Priority Secured Party, the Third Priority Agent or any other
Third Priority Secured Party for adequate protection or any exercise by the
Second Priority Agent, any other Second Priority Secured Party, the Third
Priority Agent or any other Third Priority Secured Party of any of its rights
and remedies under the Second Priority Debt Documents, the Third Priority Debt
Documents or otherwise.

SECTION 7.04. Reinstatement. If, in any Insolvency or Liquidation Proceeding or
otherwise, all or part of any payment with respect to (a) the First Priority
Claims previously made shall be rescinded for any reason whatsoever, then the
First Priority Claims shall be reinstated to the extent of the amount so
rescinded and, if

 

45



--------------------------------------------------------------------------------

theretofore terminated, this Agreement shall be reinstated in full force and
effect and such prior termination shall not diminish, release, discharge, impair
or otherwise affect the Lien priorities and the relative rights and obligations
of the First Priority Secured Parties, the Second Priority Secured Parties and
the Third Priority Secured Parties provided for herein, (b) the Second Priority
Claims previously made shall be rescinded for any reason whatsoever and the
Discharge of First Priority Claims shall, subject to (for the avoidance of
doubt) the immediately preceding clause (a), have occurred, then the Second
Priority Claims shall be reinstated to the extent of the amount so rescinded
and, if theretofore terminated, this Agreement shall be reinstated in full force
and effect and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the Lien priorities and the relative rights and
obligations of the Second Priority Secured Parties, the Third Priority Secured
Parties, and any Person that holds Excess Claims provided for herein solely with
respect to any Excess Claims and for the avoidance of doubt, not with respect to
any First Priority Claims, and (c) the Third Priority Claims previously made
shall be rescinded for any reason whatsoever and the Discharge of First Priority
Claims and the Discharge of Second Priority Claims shall, subject to (for the
avoidance of doubt) the immediately preceding clauses (a) and (b), have
occurred, then the Third Priority Claims shall be reinstated to the extent of
the amount so rescinded and, if theretofore terminated, this Agreement shall be
reinstated in full force and effect and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the Lien priorities and
the relative rights and obligations of the Third Priority Secured Parties and
any Person that holds Excess Claims provided for herein solely with respect to
any Excess Claims and for the avoidance of doubt, not with respect to any First
Priority Claims or Second Priority Claims.

SECTION 7.05. Authorization of Collateral Agents. By accepting the benefits of
this Agreement and the other First Priority Security Documents, each First
Priority Secured Party hereby (a) authorizes the First Priority Agent to enter
into this Agreement and to act on its behalf as collateral agent hereunder and
in connection herewith and (b) agrees to be bound to the terms hereof to the
extent that it holds any Excess Claims. By accepting the benefits of this
Agreement and the other Second Priority Security Documents, each Second Priority
Secured Party hereby authorizes the Second Priority Agent to enter into this
Agreement and to act on its behalf as collateral agent hereunder and in
connection herewith. By accepting the benefits of this Agreement and the other
Third Priority Security Documents, each Third Priority Secured Party hereby
authorizes the Third Priority Agent to enter into this Agreement and to act on
its behalf as collateral agent hereunder and in connection herewith.

SECTION 7.06. Further Assurances. Each of the First Priority Agent, for itself
and on behalf of the other First Priority Secured Parties, the Second Priority
Agent, for itself and on behalf of the other Second Priority Secured Parties,
the Third Priority Agent, for itself and on behalf of the other Third Priority
Secured Parties, each Person that holds any Excess Claims, and each Grantor
party hereto, for itself and on behalf of its subsidiaries, agrees that it will
execute, or will cause to be executed, any and all further documents, agreements
and instruments, and take all such further actions, as may be required under any
applicable law, or which the First Priority Agent, the Second Priority Agent, or
the Third Priority Agent may reasonably request, to effectuate the terms of this
Agreement, including the relative Lien priorities provided for herein.

 

46



--------------------------------------------------------------------------------

ARTICLE VIII

Representations and Warranties

SECTION 8.01. Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:

(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to execute and deliver this Agreement and perform its obligations
hereunder.

(b) This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms.

(c) The execution, delivery and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any governmental authority (except as contemplated hereby)
and (ii) will not violate any provision of law, statute, rule or regulation, or
of the certificate or articles of incorporation or other constitutive documents
or by-laws of such party or any order of any governmental authority or any
provision of any indenture, agreement or other instrument applicable to or
binding upon such party.

SECTION 8.02. Representations and Warranties of Each Collateral Agent. Each
Collateral Agent represents and warrants to the other parties hereto that it has
been authorized by the Secured Parties under and as defined in the First
Priority Debt Agreement, the Second Priority Security Agreement, or the Third
Priority Debt Agreement, as applicable, to enter into this Agreement.

ARTICLE IX

No Reliance; No Liability; Obligations Absolute

SECTION 9.01. No Reliance; Information. The First Priority Secured Parties, the
Second Priority Secured Parties and the Third Priority Secured Parties shall
have no duty to disclose to any Third Priority Secured Party, to any Second
Priority Secured Party or to any First Priority Secured Party, respectively, any
information relating to the Company or any of the Grantors, or any other
circumstance bearing upon the risk of nonpayment of any of the First Priority
Claims, the Second Priority Claims, or the Third Priority Claims, as the case
may be, that is known or becomes known to any of them or any of their
Affiliates. In the event any First Priority Secured Party, any Second Priority
Secured Party, or any Third Priority Secured Party, in its sole discretion,

 

47



--------------------------------------------------------------------------------

undertakes at any time or from time to time to provide any such information to,
respectively, any Third Priority Secured Party, any Second Priority Secured
Party or any First Priority Secured Party, it shall be under no obligation
(i) to make, and shall not make or be deemed to have made, any express or
implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of the information so provided, (ii) to
provide any additional information or to provide any such information on any
subsequent occasion or (iii) to undertake any investigation.

SECTION 9.02. No Warranties or Liability. (a) The First Priority Agent, for
itself and on behalf of the other First Priority Secured Parties, acknowledges
and agrees that, except for the representations and warranties set forth in
Article VIII, none of the Second Priority Agent, any other Second Priority
Secured Party, the Third Priority Agent or any other Third Priority Secured
Party has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectibility or
enforceability of any of the Second Priority Debt Documents, the Third Priority
Debt Documents, the ownership of any Collateral or the perfection or priority of
any Liens thereon. The Second Priority Agent, for itself and on behalf of the
other Second Priority Secured Parties, acknowledges and agrees that, except for
the representations and warranties set forth in Article VIII, none of the First
Priority Agent, any other First Priority Secured Party, the Third Priority Agent
or any other Third Priority Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the First
Priority Debt Documents, the Third Priority Debt Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon. The Third
Priority Agent, for itself and on behalf of the other Third Priority Secured
Parties, acknowledges and agrees that, except for the representations and
warranties set forth in Article VIII, none of the First Priority Agent, any
other First Priority Secured Party, the Second Priority Agent or any other
Second Priority Secured Party has made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the First Priority Debt
Documents, the Second Priority Debt Documents, the ownership of any Collateral
or the perfection or priority of any Liens thereon.

(b) The Second Priority Agent and the other Second Priority Secured Parties
shall have no express or implied duty to the First Priority Agent, any other
First Priority Secured Party, the Third Priority Agent or any other Third
Priority Secured Party, the First Priority Agent and the other First Priority
Secured Parties shall have no express or implied duty to the Second Priority
Agent, any other Second Priority Secured Party, the Third Priority Agent or any
other Third Priority Secured Party, and the Third Priority Agent and the other
Third Priority Secured Parties shall have no express or implied duty to the
Second Priority Agent, any the other Second Priority Secured Party, the First
Priority Agent or any other First Priority Secured Party to act or refrain from
acting in a manner which allows, or results in, the occurrence or continuance of
a default or an event of default under any First Priority Debt Document, any
Second Priority Debt Document, or any Third Priority Debt Document (other than,
in each case, this Agreement), regardless of any knowledge thereof which they
may have or be charged with.

 

48



--------------------------------------------------------------------------------

(c) The Second Priority Agent, for itself and on behalf of the other Second
Priority Secured Parties, agrees no First Priority Secured Party or Third
Priority Secured Party shall have any liability to the Second Priority Agent or
any other Second Priority Secured Party, and hereby waives any claim against any
First Priority Secured Party, or Third Priority Secured Party arising out of any
and all actions which the First Priority Agent, the other First Priority Secured
Parties, the Third Priority Agent or the other Third Priority Secured Parties
may take or permit or omit to take with respect to (i) the First Priority Debt
Documents or the Third Priority Debt Documents (other than this Agreement),
(ii) the collection of the First Priority Claims or the Third Priority Claims,
or (iii) the maintenance of, the preservation of, the foreclosure upon or the
Disposition of any Collateral.

(d) The Third Priority Agent, for itself and on behalf of the other Third
Priority Secured Parties, agrees no First Priority Secured Party or Second
Priority Secured Party shall have any liability to the Third Priority Agent or
any other Third Priority Secured Party, and hereby waives any claim against any
First Priority Secured Party, or Second Priority Secured Party arising out of
any and all actions which the First Priority Agent, the other First Priority
Secured Parties, the Second Priority Agent or the other Second Priority Secured
Parties may take or permit or omit to take with respect to (i) the First
Priority Debt Documents or the Second Priority Debt Documents (other than this
Agreement), (ii) the collection of the First Priority Claims or the Second
Priority Claims, or (iii) the maintenance of, the preservation of, the
foreclosure upon or the Disposition of any Collateral.

SECTION 9.03. Obligations Absolute. The Lien priorities provided for herein and
the respective rights, interests, agreements and obligations hereunder of the
First Priority Agent and the other First Priority Secured Parties, the Second
Priority Agent and the other Second Priority Secured Parties and the Third
Priority Agent and the other Third Priority Secured Parties shall remain in full
force and effect irrespective of:

(a) any lack of validity or enforceability of any Debt Document;

(b) any change in the time, place or manner of payment of, or in any other term
of (including, subject to the limitations set forth in Section 7.01(a), the
Refinancing of), all or any portion of the First Priority Claims, it being
specifically acknowledged that a portion of the First Priority Claims consists
or may consist of Indebtedness that is revolving in nature, and the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed;

(c) any change in the time, place or manner of payment of, or, subject to the
limitations set forth in Section 7.01(a), in any other term of, all or any
portion of the First Priority Claims;

 

49



--------------------------------------------------------------------------------

(d) any amendment, waiver or other modification, whether by course of conduct or
otherwise, of any Debt Document;

(e) the securing of any First Priority Claims, Second Priority Claims, or Third
Priority Claims with any additional collateral or guarantees, or any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Collateral or any other collateral or any release of any guarantee securing any
First Priority Claims, Second Priority Claims, or Third Priority Claims;

(f) the commencement of any Insolvency or Liquidation Proceeding or Liquidation
Sale in respect of the Company or any other Grantor; or

(g) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the First
Priority Claims or this Agreement, any of the Second Priority Secured Parties in
respect of this Agreement, or any of the Third Priority Secured Parties in
respect of this Agreement.

ARTICLE X

Miscellaneous

SECTION 10.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(a) if to the Company or any other Grantor, to it, at Baseline Oil & Gas Corp.,
11811 North Freeway I-45, Suite 200, Houston, Texas 77060, Attention of Chief
Financial Officer, (Fax No. (281) 445-5888);

(b) if to the First Priority Agent, to Wells Fargo Foothills, Inc., 1100
Abernathy Road, Suite 1600, Atlanta, Georgia 30328, Attention of Business
Finance Division Manager (Fax No. (770) 508-1375);

(c) if to the Second Priority Agent, to The Bank of New York, 101 Barclay
Street, Fl. 8W, New York, New York 10286, Attention of Corporate Trust
Administration (Fax No. (212) 815-5707); and

(d) if to the Third Priority Agent, to The Bank of New York, 101 Barclay Street,
Fl. 8W, New York, New York 10286, Attention of Corporate Trust Administration
(Fax No. (212) 815-5707).

 

50



--------------------------------------------------------------------------------

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 10.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 10.01.
As agreed to between the Company and any Collateral Agent from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable Person provided from time to time
by such Person.

The First Priority Agent, the Second Priority Agent and the Third Priority Agent
agree to use diligent efforts to provide each other with copies of any notices
of default or acceleration or similar notices which they give to the Borrower
under the First Priority Debt Documents, the Second Priority Debt Documents and
the Third Priority Debt Documents respectively; provided, however, that in the
event that either of such parties fails to provide the other with such notice,
such failure shall not affect their respective obligations hereunder or the
effectiveness of any such notice.

SECTION 10.02. Conflicts. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN
THE PROVISIONS OF THIS AGREEMENT AND THE PROVISIONS OF THE OTHER DEBT DOCUMENTS,
THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL.

SECTION 10.03. Effectiveness; Survival; Termination. This Agreement shall become
effective when executed and delivered by the parties hereto. All covenants,
agreements, representations and warranties made by any party in this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding. The Second Priority Agent, for itself and
on behalf of the other Second Priority Secured Parties, hereby waives any and
all rights the Second Priority Secured Parties may now or hereafter have under
applicable law to revoke this Agreement or any of the provisions of this
Agreement. The Third Priority Agent, for itself and on behalf of the other Third
Priority Secured Parties, hereby waives any and all rights the Third Priority
Secured Parties may now or hereafter have under applicable law to revoke this
Agreement or any of the provisions of this Agreement. This Agreement shall
terminate and be of no further force and effect, (i) subject to compliance with
its obligations to take certain actions upon Discharge of the Second Priority
Claims and the Discharge of Third Priority Claims pursuant to Article V and
Section 3.01(f), with respect to the Second Priority Agent, the Second Priority
Secured Parties the Second Priority Claims, Third Priority Agent, the Third
Priority Secured Parties and the Third Priority Claims, upon the later of
(1) the date upon which the obligations under both the Second Priority Debt
Agreement and the Third Priority Debt Agreement terminate if there are no other
Second Priority Claims or Third Priority Claims outstanding on such date and
(2) if there are other Second Priority Claims and Third Priority Claims
outstanding on such date, the date upon which all such Second Priority Claims
and Third Priority Claims terminate and (ii) subject to Section 7.02 and

 

51



--------------------------------------------------------------------------------

compliance with its obligations to take certain actions upon Discharge of the
First Priority Claims pursuant to Article V, with respect to the First Priority
Agent, the First Priority Secured Parties and the First Priority Claims, the
date of Discharge of First Priority Claims, subject to the rights of the First
Priority Secured Parties under Section 7.04.

SECTION 10.04. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 10.05. Amendments; Waivers. (a) No failure or delay on the part of any
party hereto in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 10.05, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the First Priority Agent, the Second Priority Agent and the Third Priority
Agent; provided that no such agreement shall amend, modify or otherwise affect
the rights or obligations of any Grantor without such Person’s prior written
consent.

SECTION 10.06. Postponement of Subrogation. (a) The Second Priority Agent agrees
that no payment or distribution to any First Priority Secured Party pursuant to
the provisions of this Agreement shall entitle any Second Priority Secured Party
to exercise any rights of subrogation in respect thereof until the Discharge of
First Priority Claims shall have occurred. Following the Discharge of First
Priority Claims, each First Priority Secured Party agrees to execute such
documents, agreements, and instruments as any Second Priority Secured Party may
reasonably request to evidence the transfer by subrogation to any such Person of
an interest in the First Priority Claims resulting from payments or
distributions to such First Priority Secured Party by such Person, so long as
all costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by such First Priority Secured Party are paid
by such Person upon request for payment thereof.

 

52



--------------------------------------------------------------------------------

(b) The Third Priority Agent agrees that no payment or distribution to any First
Priority Secured Party or Second Priority Secured Party pursuant to the
provisions of this Agreement shall entitle any Third Priority Secured Party to
exercise any rights of subrogation in respect thereof until the Discharge of
First Priority Claims and the Discharge of Second Priority Claims shall have
occurred. Following the Discharge of Second Priority Claims, each Second
Priority Secured Party agrees to execute such documents, agreements, and
instruments as any Third Priority Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
Second Priority Claims resulting from payments or distributions to such Second
Priority Secured Party by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by such Second Priority Secured Party are paid by such Person upon
request for payment thereof.

SECTION 10.07. Applicable Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the non-exclusive jurisdiction of any Supreme Court for New
York County, New York or in The United States District Court for the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined only in such New York court or, to the
extent permitted by law, in such Federal court. Each party hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York court or in any
such Federal court. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 10.08. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE

 

53



--------------------------------------------------------------------------------

LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 10.08.

SECTION 10.09. Parties in Interest. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, as well as the other First Priority Secured Parties,
Second Priority Secured Parties and Third Priority Secured Parties, all of whom
are intended to be bound by, and to be third party beneficiaries of, this
Agreement. No other Person shall have or be entitled to assert rights or
benefits hereunder.

SECTION 10.10. Specific Performance. Each Collateral Agent may demand specific
performance of this Agreement and, on behalf of itself and the respective other
Secured Parties, hereby irrevocably waives any defense based on the adequacy of
a remedy at law and any other defense that might be asserted to bar the remedy
of specific performance in any action which may be brought by the respective
Secured Parties.

SECTION 10.11. Headings. Article and Section headings used herein and the Table
of Contents hereto are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 10.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

SECTION 10.13. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights as between First Priority Secured Parties, the Second Priority
Secured Parties, and the Third Priority Secured Parties. None of the Company,
any other Grantor, any Guarantor or any other creditor thereof shall have any
rights or obligations hereunder, except as expressly provided in this Agreement,
and none of the Company, any other Grantor or any Guarantor may rely on the
terms hereof. Nothing in this Agreement is intended to or shall impair the
obligations of the Company or any other Grantor or any Guarantor, which are
absolute and unconditional, to pay the First Priority Claims, the Second
Priority Claims and the Third Priority Claims as and when the same shall become
due and payable in accordance with their terms.

 

54



--------------------------------------------------------------------------------

SECTION 10.14 Incorporation by Reference

In connection with its execution and acting hereunder, each of the Second
Priority Agent and the Third Priority Agent are entitled to all rights,
privileges, benefits, protections, immunities and indemnities provided to each
of them as Trustees under the Debt Agreements.

[Remainder of this page intentionally left blank]

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BASELINE OIL & GAS CORP.,

a Nevada corporation

By:

 

/s/ Thomas Kaetzer

Name:

  Thomas Kaetzer

Title:

  Chief Executive Officer

Intercreditor Agreement signature page



--------------------------------------------------------------------------------

FIRST PRIORITY AGENT WELLS FARGO FOOTHILLS, INC., as First Priority Agent,

By:

 

/s/ David A. Ernst

Name:

  David A. Ernst

Title:

  Vice President SECOND PRIORITY AGENT THE BANK OF NEW YORK, as Second Priority
Agent,

By:

 

/s/ Remo J. Reale

Name:

  Remo J. Reale

Title:

  Vice President THIRD PRIORITY AGENT THE BANK OF NEW YORK, as Third Priority
Agent, By:  

/s/ Remo J. Reale

Name:   Remo J. Reale Title:   Vice President

Intercreditor Agreement signature page



--------------------------------------------------------------------------------

Provision for the Second Priority Debt Agreement

“EACH SECURED PARTY HEREUNDER (A) ACKNOWLEDGES THAT IT HAS RECEIVED A COPY OF
THE INTERCREDITOR AGREEMENT, (B) CONSENTS TO THE SUBORDINATION OF LIENS PROVIDED
FOR IN THE INTERCREDITOR AGREEMENT, (C) AGREES THAT IT WILL BE BOUND BY AND WILL
TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND
(D) AUTHORIZES AND INSTRUCTS THE COLLATERAL AGENT TO ENTER INTO THE
INTERCREDITOR AGREEMENT AS COLLATERAL AGENT AND ON BEHALF OF SUCH SECURED PARTY.
THE FOREGOING PROVISIONS ARE INTENDED AS AN INDUCEMENT TO THE FIRST PRIORITY
SECURED PARTIES UNDER THE FIRST PRIORITY DEBT DOCUMENTS TO PERMIT THE INCURRENCE
OF INDEBTEDNESS UNDER THIS AGREEMENT AND TO EXTEND CREDIT TO THE COMPANY AND
CERTAIN OF ITS SUBSIDIARIES AND SUCH FIRST PRIORITY SECURED PARTIES ARE INTENDED
THIRD PARTY BENEFICIARIES OF SUCH PROVISIONS. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THE
PROVISIONS OF THIS AGREEMENT OR THE OTHER INDENTURE DOCUMENTS, THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT SHALL CONTROL.”

Provision for the Second Priority Security Documents

“REFERENCE IS MADE TO THE INTERCREDITOR AGREEMENT DATED AS OF OCTOBER 1, 2007
(AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“INTERCREDITOR AGREEMENT”), AMONG BASELINE OIL & GAS CORP., WELLS FARGO
FOOTHILLS, INC., AS FIRST PRIORITY AGENT (AS DEFINED THEREIN), THE BANK OF NEW
YORK, AS SECOND PRIORITY AGENT (AS DEFINED THEREIN), AND THE BANK OF NEW YORK,
AS THIRD PRIORITY AGENT (AS DEFINED THEREIN). NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE BENEFICIARY, FOR THE
BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS INSTRUMENT AND THE EXERCISE OF
ANY RIGHT OR REMEDY BY THE BENEFICIARY AND THE OTHER SECURED PARTIES HEREUNDER
ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF
ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT AND THE PROVISIONS OF THIS INSTRUMENT, THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT SHALL CONTROL.”

Provision for the Third Priority Debt Agreement

“EACH SECURED PARTY HEREUNDER (A) ACKNOWLEDGES THAT IT HAS RECEIVED A COPY OF
THE INTERCREDITOR AGREEMENT, (B) CONSENTS TO THE SUBORDINATION OF LIENS PROVIDED
FOR IN THE INTERCREDITOR

 

Intercreditor Agreement signature page



--------------------------------------------------------------------------------

AGREEMENT, (C) AGREES THAT IT WILL BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY
TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND (D) AUTHORIZES AND
INSTRUCTS THE COLLATERAL AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT AS
COLLATERAL AGENT AND ON BEHALF OF SUCH SECURED PARTY. THE FOREGOING PROVISIONS
ARE INTENDED AS AN INDUCEMENT TO THE FIRST PRIORITY SECURED PARTIES UNDER THE
FIRST PRIORITY DEBT DOCUMENTS TO PERMIT THE INCURRENCE OF INDEBTEDNESS UNDER
THIS AGREEMENT AND TO EXTEND CREDIT TO THE COMPANY AND CERTAIN OF ITS
SUBSIDIARIES AND SUCH FIRST PRIORITY SECURED PARTIES ARE INTENDED THIRD PARTY
BENEFICIARIES OF SUCH PROVISIONS. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THE PROVISIONS OF THIS
AGREEMENT OR THE OTHER INDENTURE DOCUMENTS, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL CONTROL.”

Provision for the Third Priority Security Documents

“REFERENCE IS MADE TO THE INTERCREDITOR AGREEMENT DATED AS OF OCTOBER 1, 2007
(AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“INTERCREDITOR AGREEMENT”), AMONG BASELINE OIL & GAS CORP., WELLS FARGO
FOOTHILLS, INC., AS FIRST PRIORITY AGENT (AS DEFINED THEREIN), THE BANK OF NEW
YORK, AS SECOND PRIORITY AGENT (AS DEFINED THEREIN), AND THE BANK OF NEW YORK,
AS THIRD PRIORITY AGENT (AS DEFINED THEREIN). NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE BENEFICIARY, FOR THE
BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS INSTRUMENT AND THE EXERCISE OF
ANY RIGHT OR REMEDY BY THE BENEFICIARY AND THE OTHER SECURED PARTIES HEREUNDER
ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF
ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT AND THE PROVISIONS OF THIS INSTRUMENT, THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT SHALL CONTROL.”

 

Intercreditor Agreement signature page